PERMIS SFAX OFFSHORE ns

CONVENTION

ET
ANNEXES

CAHIER DES CHARGES

PROCÉDURE DES CHANGES

COORDONNÉES ET CARTE DU PERMIS

ENTRE

L'ETAT TUNISIEN |
ET

L'ENTREPRISE TUNISIENNE
D’ACTIVITES PETROLIERES

ET

ATLAS PETROLEUM EXPLORATION
WORLDWIDE, LTD.

ET

EUROGAS INTERNATIONAL INC.

Juillet 2005 11,

Tunis
Permis SFAX OFFSHORE - CONVENTION Page 1

CONVENTION

ANNEXE A
ARTICLE 1
TITRE I

ARTICLE 2
ARTICLE 3

ARTICLE 4
ARTICLE 5

TITRE IN

ARTICLE 6
ARTICLE 7
ARTICLE 8
ARTICLE 9

TITRE IX

ARTICLE 10

ARTICLE 11

ARTICLE 12

ARTICLE 13

ARTICLE 14

TITRE IV

ARTICLE 15

ARTICLE 16

TABLE DES MATIERES

CAH!ER DES CHARGES

Objet du Cahier des Charges 13

TRAVAUX DE RECHERCHE

Délimitation du Permis #13
Obligations de réalisation des travaux minima pendant la p
de validité du Permis
Justification du montant des travaux exécuté:
Renouvellement du Permis

DECOUVERTE ET EXPLOITATION D'UN GISEMENT
D’HYDROCARBURES

Exploitation spéciale à la demande de  AUTORITE CONCEDANTE
Renouvellement du Permis de Recherche en cas de découverte d’un
gisement.

REDEVANCES PROPORTIONNELLE A LA PRODUCTION DES
HYDROCARBURES

Redevance due sur les hydrocarbures liquides. 17
Choix du mode de paiement de la Redevance proportionnelle à la

DÉOAUCHON ES Re Rte Te nids 18
Modalité de perception en espèces de la Redevance proportionnelle sur les

hydrocarbures liquides
Modalités de perceptio
hydrocarbures liquides
Redevance due sur les hydrocarbures gazeux …

nce proportionnelle sur les

INSTALLATIONS DE RECHERCHE ET D'EXPLOITATION DU
TITULAIRE ET DE L'ENTREPRENEUR

Facilités données au TITULAIRE et à l'ENTREPRENEUR pour leurs
installations annexes...
Installations n’ayant pas un caractère

Permis SFAX OFFSHORE - CONVENTION Page 2

ARTICLE 17

ARTICLE 18

ARTICLE 19

ARTICLE 20

ARTICLE 21

ARTICLE 22
ARTICLE 23
ARTICLE 24

ARTICLE 25
ARTICLE 26
ARTICLE 27

TITRE V

ARTICLE 28

ARTICLE 29
ARTICLE 30
ARTICLE 31
ARTICLE 32
ARTICLE 33
ARTICLE 34
ARTICLE 35
ARTICLE 36
ARTICLE 37
ARTICLE 38
ARTICLE 39
ARTICLE 40
ARTICLE 41

ARTICLE 42
ARTICLE 43
ARTICLE 44

TABLE DES MATIERES (suite)

Page
Utilisation par le TITULAIRE et par l'ENTREPRENEUR des
équipements et de l’outillage publics existants 1... 25
Installations présentant un intérêt public établies par l AUTORITE
CONCEDANTE à la demande de l'ENTREPRENEUR. 25
Installations présentant un intérêt public exécutées par l'ENTREPRENEUR,
(concession ou autorisation d’utilisation d’outillage public) 27
Durée des concessions ou des autorisations consenties pour les
installations annexes de l'ENTREPRENEUR ; 28

Dispositions diverses relatives aux concessions ou autorisations autres que
la Concession d’Exploitation des Hydrocarbures
Dispositions applicables aux captages et adductions d’eau
Dispositions applicables aux voies ferrées
Dispositions applicables aux installations de chargement et de
déchargement maritimes
Dispositions applicables aux centrales électriques

Substances minérales autres que les hydrocarbures liquides ou gazeux 32
Installations diverses 32
SURVEILLANCE ET CONTROLE

Documentation fournie à l'ENTREPRENEUR par  AUTORITE
CONCEDANTE
Contrôle techniq}
Application du Code des Eau:
Accès aux chantiers.
Obligation de rendre
Contrôle technique des forages.
Arrêt d’un forage.
Compte rendu de fin

Compte rendu et programme annuel
Exploitation méthodique d’un gisement
Contrôle des puits de productio
Conservation des gisements
Coordination des recherches et des exploitations faites dans un même
gisement par plusieurs exploitants différents
Obligation générale de communiquer les document
Unités de mesures.

Cartes et plans

Permis SFAX OFFSHORE - CONVENTION Page 3

TABLE DES MATIÈRES (suite)
Page

TITRE VI EXPIRATION DE LA CONCESSION ET RETOUR DES
INSTALLATIONS DU TITULAIRE A L’AUTORITE CONCEDANTE

ARTICLE 45 Fin de la Concession par arrivée au terme 40
ARTICLE 46 Faculté de rachat des installations
ARTICLE 47 Fin de la Concession par renonciation,
ARTICLE 48 Obligation de maintenir les ouvrages en bon état

ARTICLE 49 Pénalités en cas de retard dans la remise des installation: 43
ARTICLE 50 Fin de la Concession par déchéance LIRE 43
ARTICLE 51 Responsabilité de l'ENTREPRENEUR vis-à-vis des tiers: 43

TITRE VII CLAUSES ECONOMIQUES

ARTICLE 52 Réserves des Hydrocarbures pour les besoins de l’économie Tunisienne
ARTICLE 53 Prix de vente des Hydrocarbures ;

TITRE VIII DISPOSITIONS DIVERSES

ARTICLE 54" Personnel de l’ENFREPRENBUR ES Se DR re 45
ARTICLE 55 Défense Nationale et Sécurité du Territoire 46
ARTICEE:S6:x Cas deRorce Majeure 2 = "0

ARTICLE 57 Communication des documents pour contrôli

ARTICLE 58 Copies des documents

ANNEXERB PROCEDURE DES CHAN no 49
ARTICÉE ‘1 =Socétés non-résidentes nn nn nee 2 ren 50
ARTICEE 22 Sociétés rsdentes sin nt NN nine 52
ANNEXE C COORDONNEES ET CARTE DU PERMIS 53
Permis SFAX OFFSHORE - CONVENTION Page 4

CONVENTION RELATIVE AUX TRAVAUX DE RECHERCHE
ET D'EXPLOITATION DE GISEMENTS D’HYDROCARBURES

ENTRE LES SOUSSIGNES :

L'ETAT TUNISIEN, ci-après dénommé “l’AUTORITE CONCEDANTE”, représenté par
Monsieur Afif CHELBI, Ministre de l’Industrie, de l'Energie et des Petites et Moyennes
Entreprises ; ,

D’UNE PART,
ET

L'ENTREPRISE TUNISIENNE D’ACTIVITES PETROLIERES, ci-après dénommée
“ETAP”, dont le siège est sis au 27 bis Avenue Khéreddine Pacha, 1002 Tunis - Belvédère,
représentée par Monsieur Taieb EL KAMEL, Président Directeur Général, dûment mandaté
pour signer cette Convention ; é

ATLAS PETROLEUM EXPLORATION WORLDWIDE, LTD. ci-après dénommée
“APEX”, société établie et régie selon les Lois Internationales des Affaires de l’Etat des Iles
Vierges Britanniques, ayant son siège social au 18000 Groschke Road, Building — A1, Suite
200, Houston, Texas 77084-5642, Etats-Unis d’ Amérique et élisant domicile au i0 Rue 7600,
4ème Etage, 1002 Tunis - Belvédère, représentée par Monsieur O. Duane GAITHER II,
Président Directeur Général, dûment mandaté pour signer cette Convention ;

ET

EUROGAS INTERNATIONAL INC. ci-après dénommée “EUROGAS”, société établie et
régie selon les lois de Barbade, ayant son siège social à Emst & Young Business Services, FO
Box 261, Bay Street, Bridgetown, Barbade et élisant domicile au 10 Rue 7000, 4ème Etage,
1002 Tunis - Belvédère, représentée par Monsieur Jaffar KHAN, Président, dûment mandaté
pour signer cette Convention ;

D’AUTRE PART.

ETAP agissant en tant que TITULAIRE.
APEX et EUROGAS agissant collectivement en tant qu'ENTREPRENEUR.

fe
Permis SFAX OFFSHORE - CONVENTION Page 5

IL EST EXPOSE CE QUI SUIT :

Un Protocole d’Accord pour l’octroi du Permis de Prospection Sfax Offshore a été conclu en
date du 12 Juillet 2003 entre l’Etat Tunisien d’une part et ETAP, Gaïthér Petroleum
Corporation (GPC) et Eurogas International Inc. (EUROGAS) d’autre part.

Le Permis de Prospection Sfax Offshore a été attribué à ETAP en tant que Titulaire et à GPC
et EUROGAS en tant qu’Entrepreneur, par l’Arrêté du Ministre de l’Industrie et de l'Energie
en date du 28 Novembre 2003 et publié au Journal Officiel de la République Tunisienne no.
98 en date du 9 Décembre 2003.

En vertu de lAccord de Transfert conclu en date du 3 Décembre 2003 entre GPC et Atlas
Petroleum Exploration Worldwide, Ltd. (APEX), filiale à cent pourcent de GPC, cette
dernière étant devenue, conjointement avec Eurogas, l’Entrepreneur du Permis de Prospection
Sfax Offshore.

En vertu de l’Arrêté du Ministre de l’Industrie, de l’Energie et des Petites et Moyennes
Entreprises en date du 21 Février 2005 et publié au Journal Officiel de la République
Tunisienne no. 16 en date du 25 Février 2005, la superficie du Permis de Prospection Sfax
Offshore a été étendue de 428 km? ; la superficie totale dudit Permis est donc portée à 4104
km2.

ETAP, APEX et EUROGAS ont déposé conjointement en date du 18 Juin 2005, une demande
de transformation du Permis de Prospection « Sfax Offshore » en Permis de Recherche sous le
régime du Code des Hydrocarbures, promulgué par la Loi n° 99-93 du 17 Août 1999 portant
promulgation du Code des Hydrocarbures telle que modifiée et complétée par la loi n° 2002-
23 du 14 Février 2002, dit “Permis Sfax Offshore” comportant mille vingt six périmètres
élémentaires (1026 P.E.) de quatre kilomètres carrés (4 km?) chacun, d’un seul tenant, soit
quatre mille cent quatre kilomètres carrés (4104 km?).

ETAP est en droit conformément au Titre VI du Code des Hydrocarbures de conclure un
Contrat de Partage de Production avec un entrepreneur possédant les ressources financières et
l'expérience technique nécessaires.

APEX et EUROGAS ont prouvé qu’elles possèdent les ressources financières et l’expérience
technique nécessaires pour exercer toutes les activités de recherche, d’appréciation, de
développement et d’exploitation des Hydrocarbures.

ETAP, APEX et EUROGAS ont conclu un Contrat de Partage de Production, “Contrat”, en
vertu duquel APEX et EUROGAS exerceront toutes les activités objet de la présente
Convention et de ses Annexes.

En vertu de ce Contrat, APEX et EUROGAS pourront prélever directement une part de la
production pétrolière ou gazière pour récupérer toutes les dépenses de recherche,
d’appréciation, de développement et de production ainsi qu’une autre part à titre de
rémunération. ETAP recevra la part de production restante.
Permis SFAX OFFSHORE - CONVENTION Page 6

CECI ETANT EXPOSE, IL A ETE ARRETE ET CONVENU CE QUI SUIT :

ARTICLE 1 :

Le Permis de Recherche, tel que défini à Article 2 du Cahier des Charges annexé à la
présente Convention (Annexe “A”), sera attribué à ETAP par un Arrêté du Ministre chargé
des Hydrocarbures qui sera publié au Journal Officiel de la République Tunisienne.

ARTICLE 2 :

L’Entrepreneur s’engage à effectuer et à financer tous les travaux de recherche et
d’exploitation conformément aux dispositions du Code des Hydrocarbures et des textes
réglementaires pris pour son application et notamment son titre 6 et conformément aux
dispositions du Contrat de Partage de Production et de la présente Convention et ses
Annexes.

L’AUTORITE CONCEDANTE accorde à l'ENTREPRENEUR le bénéfice de tous les
avantages et privilèges prévus par le Code des Hydrocarbures, et par la présente Convention
ainsi que ses Annexes.

Les Annexes qui font partie intégrante de ladite Convention sont :
ANNEXE A : CAHIER DES CHARGES

ANNEXE B: PROCEDURE DES CHANGES
ANNEXE C: DEFINITION ET CARTE DU PERMIS

ETAP s’engage à remplir les obligations auxquelles elle est soumise dans les délais impartis
en vertu de la présente Convention et ses Annexes et du Contrat de Partage de Production.
Les travaux de recherche et d'exploitation des Hydrocarbures effectués par
l'ENTREPRENEUR dans les zones couvertes par le Permis de Recherche sont assujettis aux
dispositions du Code des Hydrocarbures et des textes réglementaires pris pour son
application, aux dispositions Ge ja présente Convention et ses annexes ainsi que celles du
Contrat de Partage de Production.

ARTICLE 3 :

Conformément aux dispositions du Code des Hydrocarbures et des textes réglementaires pris
pour son application, le TITULAIRE s’engage à payer à | AUTORITE CONCEDANTE :

1. La redevance proportionnelle à la production &es Hydrocarbures, ci-après désignée “la
Redevance”, à la valeur ou aux quantités des hydrocarbures liquides ou gazeux provenant
des opérations réalisées dans le cadre de la présente Convention et vendus ou enlevés par
le TITULAIRE ou pour son compte qui sera acquittée suivant les taux prévus à l’Article

101.2.4 du Code des Hydrocarbures. 4
LA 7
Permis SFAX OFFSHORE - CONVENTION Page7

Le décompte et versement de cette Redevance, soit en nature, soit en espèces, seront
effectués suivant les modalités précisées au Titre III du Cahier des Charges.

2. Les droits et taxes prévus à l’ Article 100 du Code des Hydrocarbures.

Il est précisé que lesdits droits, taxes et la Redevance seront dus, même en l’absence de
bénéfice.

3. L’impôt sur les bénéfices suivant les taux prévus à l’Article 101 du Code des
Hydrocarbures. Les paiements effectués par le TITULAIRE au titre de l’impôt sur les
bénéfices remplacent tous impôts qui pourraient être dus en application des dispositions
du Code de l’Impôt sur le Revenu des Personnes Physiques et de 1’Impôt sur les Sociétés.

Les bénéfices soumis à l’impôt seront calculés conformément aux dispositions du
Chapitre premier du Titre VII du Code des Hydrocarbures.

Pour la détermination des bénéfices nets, l'ENTREPRENEUR tiendra en Tunisie une
comptabilité en Dinars Tunisiens où seront enregistrés tous les frais, dépenses et charges
encourus par lui au titre des activités assujetties à la présente Convention, y compris les
ajustements nécessaires pour corriger les pertes ou gains de change qui résulteraient, sans
ces ajustements, d’une ou plusieurs modifications intervenant dans les taux de change
entre le Dinar Tunisien et la monnaie nationale de l ENTREPRENEUR en cause dans
laquelle lesdits frais, dépenses et charges ont été encourus, étant entendu que ces
ajustements ne seront pas eux-mêmes considérés comme un bénéfice ou une perte aux
fins de l’impôt sur les bénéfices.

L’amortissement des immobilisations corporelles et des dépenses traitées comme des
immobilisations en vertu de l’Article 109.1 du Code des Hydrocarbures peut être différé,
autant que besoin et de façon à permettre leur imputation sur les exercices bénéficiaires
jusqu’à extinction complète.

Tout solde non amorti de la valeur desdites immobilisations perdues ou abandonnées
pourra être traité comme frais déductibles au titre de l'exercice au cours duquel la perte
ou l’abandon a eu lieu.

Pour chaque exercice bénéficiaire, l’imputation des charges et amortissement sera
effectuée dans l’ordre suivant :

- report des déficits antérieurs ;
-  amortissements différés ;

- autres amortissements.

4. L'ENTREPRENEUR paiera pour son propre compte et comptabilisera au titre des
dépenses recouvrables, les droits, taxes et tarifs prévus à l’Article 114 du Code des

Hydrocarbures. & ‘
pi /}
Permis SFAX OFFSHORE - CONVENTION Page 8

5. L'ENTREPRENEUR est assujetti au paiement de l’impôt sur les bénéfices visé à
l'Article 101.3 du Code des Hydrocarbures ; toutefois, l’impôt sur les bénéfices issus des
Hydrocarbures dû par l’'ENTREPRENEUR au titre de la présente Convention sera pris en
charge totalement par le TITULAIRE et payé pour le compte de l ENTREPRENEUR ou
chaque entité constitutant ENTREPRENEUR et ce, conformément aux dispositions du
Code des Hydrocarbures. 4

ARTICLE 4 :

Avant la fin du mois d'Octobre de chaque année, lJ'ENTREPRENEUR est tenu de notifier à
PAUTORITE CONCEDANTE ses programmes prévisionnels de travaux de recherche et
d'exploitation pour l’année suivante, accompagnés des prévisions de dépenses. L'ENTREPRENEUR
avisera J’ AUTORITE CONCEDANTE des révisions apportées à ces programmes.

L'ENTREPRENEUR est tenu de communiquer sans délai à  AUTORITE CONCEDANTE
les contrats de fourniture de services, de travaux ou de matériels dont la valeur dépasse
l’équivalent de cinq cent mille Dollars des Etats-Unis d’ Amérique (500.000 SUS).

L'ENTREPRENEUR convient que le choix de ses contractants et fournisseurs sera effectué
par appel à la concurrence et d’une manière compatible avec l’usage dans l’industrie
pétrolière et gazière internationale.

A cette fin, tous les contrats ou marchés (autres que ceux relatifs au personnel, aux
assurances, aux instruments financiers et ceux occasionnés par un cas de Force Majeure),
dont la valeur dépasse deux cent cinquante mille Dollars des Etats-Unis d’ Amérique (250.000
$US) seront passés à la suite de larges consultations, dans le but d’obtenir les conditions les
plus avantageuses pour P'ENTREPRENEUR, les entreprises consultées, Tunisiennes ou
étrangères, étant toutes placées sur un pied d’égalité. Toutefois, ENTREPRENEUR sera
dispensé de procéder ainsi dans les cas où il fournit en temps utile à lAUTORITE
CONCEDANTE les raisons justificatives d’une telle dispense.

ARTICLE 5 :

L'ENTREPRENEUR conduira toutes les opérations avec diligence, selon les réglementations
techniques en vigueur ou à défaut d’une réglementation appropriée, suivant les saines
pratiques admises dans l’industrie pétrolière et gazière internationale, de manière à réaliser
une récupération ultime optimale des ressources naturelles couvertes par son Permis et ses
Concessions qui en dérivent. Les droits et obligations de ENTREPRENEUR en ce qui
concerne les obligations de travaux minima, les pratiques de conservation de gisement, les
renouvellements, les cessions, l’extension en durée ou de superficie, l’abandon et la
renonciation seront tels qu’il sont prévus par les dispositions du Code des Hydrocarbures et
des textes réglementaires pris pour son application et précisés dans le Cahier des Charges.

Toute cession, transfert ou aliénation, sous quelque forme que ce soit, des droits et
obligations de l'ENTREPRENEUR, découlant de la Convention et ses Annexes, se feront

mi ‘
Permis SFAX OFFSHORE - CONVENTION Page 8

conformément à des conditions et modalités définies dans le Contrat de Partage de
Production, visé au préambule de la présente Convention.

ARTICLE 6 :

L’ AUTORITE CONCEDANTE s’engage :

1.

à accorder au TITULAIRE les renouvellements de son Permis dans les conditions fixées
par le Code des Hydrocarbures et les textes réglementaires pris pour son application, et
par les Articles 3 à 5 inclus et à l’Article 9 du Cahier des Charges ;

à attribuer des Concessions d'Exploitation au TITULAIRE dans les conditions fixées par
le Code des Hydrocarbures et les textes réglementaires pris pour son application, et par le
Cahier des Charges ;

à ne pas placer le TITULAIRE et/ou l'ENTREPRENEUR directement ou indirectement
sous un régime plus contraignant que le régime du droit commun en vigueur, dans le
cadre de la réalisation des activités envisagées par la présente Convention et le Cahier
des Charges ;

à ne pas augmenter les droits d’enregistrement ou droits fixes auxquels sont assujettis les
titres des Hydrocarbures, tels qu’ils sont fixés conformément au Code des Hydrocarbures
au moment de la signature de la présente Convention si ce n’est pour les réviser
proportionnellement aux variations générales des prix en Tunisie ;

à ce que tous les biens et marchandises importés en franchise conformément aux
dispositions de l’Article 116 du Code des Hydrocarbures puissent être réexportés
également en franchise, sous réserve des restrictions qui pourraient être édictées par
FAUTORITE CONCEDANTE en période de guerre ou d’état de siège ;

à faire bénéficier le TITULAIRE et l'ENTREPRENEUR, pour le ravitaillement en
carburants et combustibles de leurs navires et autres embarcations, du régime spécial
prévu pour la marine marchande ;

à ce que le TITULAIRE et l’'ENTREPRENEUR soient assujettis pour les opérations
réalisées dans le cadre de la présente Convention à la procédure des changes prévue au
Chapitre 2 Titre VII du Code des Hydrocarbures, telle que précisée à l’ Annexe “B” qui
fait partie intégrante de la présente Convention.
Permis SFAX OFFSHORE - CONVENTION Page 10

ARTICLE 7 :

Le TITULAIRE et l’'ENTREPRENEUR s’engagent à commercialiser les Hydrocarbures
extraits dans des conditions économiques optimales. A cet effet, ils s’engagent à procéder à
leur vente conformément aux dispositions de l Article 53 du Cahier des Charges.

ARTICLE 8 :

Tout différend relatif à l’application de la présente Convention et de ses annexes entre
J’AUTORITE CONCEDANTE et l’'ENTREPRENEUR ainsi que toute société qui adhérera
ultérieurement à la présente Convention sera réglé par voie d’arbitrage et sera tranché
définitivement suivant le Règlement de Conciliation et d’Arbitrage de la Chambre de
Commerce Internationale par trois (3) arbitres nommés conformément à ce Règlement. La loi
et les procédures applicables seront celles de la législation tunisienne. Le lieu d’arbitrage
sera Paris, (France) et la langue utilisée sera la langue française.

Les parties s’engagent à exécuter sans délai la sentence rendue par les arbitres et renoncent à
toute voie de recours. L’exequatur de la sentence rendue en vue de son exécution pourra être
exigée par tout tribunal compétent.

ARTICLE 9 :

Si l’exécution des présentes dispositions par une partie est retardée par un cas de Force
Majeure telle que definie à l'Article 56 du Cahier des Charges, le délai prévu pour ladite
exécution sera prorogé d’une période égale à celle durant laquelle la Force Majeure aura
persisté. La durée de validité du Permis ou de la Concession d’Exploitation, suivant le cas,
sera prorogée en conséquence sans pénalités.

ARTICLE 10 :
Les droits et obligations du TITULAIRE et de l'ENTREPRENEUR sont ceux résultant du

Code des Hydrocarbures et des textes réglementaires pris pour son application en vigueur à la
date de signature de la présente Convention et ceux résultant de ladite Convention.
Permis SFAX OFFSHORE - CONVENTION Page 11

ARTICLE 11 :

La Convention et l’ensemble des textes qui y sont annexés sont dispensés des droits de timbre.
Ils seront enregistrés sous le régime du droit fixe, aux frais du TITULAIRE conformément
aux dispositions de l’ Article 100.a du Code des Hydrocarbures.

Fait à Tunis, le … 20: JUIL. 2005

en six (6) exemplaires originaux.

Pour L’ETAT TUNISIEN

F

Afif CH 1
Ministre de l’Industrie, de l'Energie
et des Petites et Moyennes Entreprises

Pour L'ENTREPRISE TUNISIENNE Pour ATLAS PETROLEUM EXPLORATION

d’ACTIVITES PETROLIERES WORLDWIDE, LTD.
Taieb EL KAMEL ©. Duane GAÏTHER II
Président Directeur Général Président Directeur Général
es Finances
Enregistré àla Rae US

Pour EUROGAS INTERNATIONAL INC. «RES tai

: Quittance....

17) Ua N° bel

Recu:.
Jaffar KHAN
Président

*ermis SFAX OFFSHORE - CONVENTION - Annexe À, Cahier des Charges Page 12

ANNEXE À

CAHIER DES CHARGES

CAE
Permis SFAX OFFSHORE - CONVENTION - Annexe A, Cahier des Charges Page 13

ANNEXE A

CAHIER DES CHARGES

Annexé à la Convention portant autorisation de recherche et d’exploitation des gisements
d’Hydrocarbures dans ie Permis dit “Sfax Offshore”.

ARTICLE 1: Objet du Cahier des Charges

Le présent Cahier des Charges qui fait partie intégrante de la Convention portant autorisation
de recherche et d’exploitation des gisements d’Hydrocarbures dans le Permis Sfax Offshore,
(ci-après dénommé “le Permis”), a pour objet de préciser les conditions dans lesquelles
L'ENTREPRISE TUNISIENNE D’ACTIVITES PETROLIERES, “ETAP” ci-après désignée
par l’expression “le TITULAIRE”, et les sociétés, ATLAS PETROLEUM EXPLORATION
WORLDVWIDE, LTD. “ APEX ?”, et EUROGAS INTERNATIONAL INC. “EUROGAS”,
agissant en tant qu'ENTREPRENEUR dans le cadre d’un Contrat de Partage de Production et
désignées ci-après par l’expression “| ENTREPRENEUR” :

1. effectueront des travaux ayant pour objet la recherche des Hydrocarbures ;

2. procéderont, dans le cas où ils découvriraient un gisement exploitable, au développement
et à l’exploitation de ce gisement.

: HA
Permis SFAX OFFSHORE - CONVENTION - Annexe A, Cahier des Charges Page 14

TITRE PREMIER

TRAVAUX DE RECHERCHE

ARTICLE2: Délimitation Gu Permis

Le Permis visé à l’Article premier ci-dessus est délimité conformément aux dispositions de
l'Article 13 du Code des Hydrocarbures et comporte mille vingt six périmètres élémentaires
(1026 P.E.), soit une surface totale initiale de quatre mille cent quatre kilomètres carrés (4104
km”).

ARTICLE3: Obligations de réalisatio
initiale de validité du Permis

des travaux minima pendant la période

Pendant la période initiale de validité du Permis fixée à quatre (4) ans, P ENTREPRENEUR
s’engage à réaliser le programme de travaux de recherche minimum suivant :

- l'interprétation de deux cent cinquante kilomètres (250 km) de sismique 2D existante;

- l'interprétation de deux cent cinquante kilomètres carrés (250 km?) de’sismique 3D
existante ;

- le forage d’un (1) puits d'exploration qui atteindra la profondeur nécessaire pour que
PENTREPRENEUR puisse évaluer le(s) réservoir(s) potentiel(s) dans le Permis.

Le montant des dépenses pour la réalisation de ces travaux est estimé à trois millions cinq
cent mille Dollars des États-Unis d’ Amérique (3.500.000 $US).

Au cas où J’'ENTREPRENEUR réalise le programme des travaux de la période initiale de
validité du Permis et celui de toute autre période de son renouvellement, telles que définies à
l'Article 5 ci-dessous, il aura satisfait à ses obligations même au cas où les travaux seraient
réalisés à un coût inférieur au coût estimatif.

Si l'ENTREPRENEUR à la fin de l’une quelconque des périodes de validité du Permis n’a
pas réalisé ses engagements relatifs aux travaux afférents à la période considérée, il sera tenu
de verser à ’'AUTORITE CONCEDANTE le montant nécessaire à l’accomplissement ou à
l'achèvement des dits travaux de recherche, dans la limite des dépenses estimées.

Ledit montant ainsi que les modalités de son versement seront notifiés par I AUTORITE
CONCEDANTE à l'ENTREPRENEUR.

En cas de contestation du montant, qui devra être élevée au plus tard trente (30) jours à
compter de la date de la notification visée ci-dessus, l AUTORITE CONCEDANTE et
J'ENTREPRENEUR désigneront, d’un commun accord, un expert indépendant pour trancher
le différend dans les soixante (60) jours suivant la formulation de ladite contestation.

Permis SFAX OFFSHORE - CONVENTION - Annexe A, Cahier des Charges Page 15

L'expert désigné devra rendre son verdict dans les soixante (60) jours qui suivent sa
nomination. Sa sentence est immédiatement exécutoire.

Les frais et honoraires de l’expert désigné seront supportés, à parts égales, par
l’'ENTREPRENEUR et l AUTORITE CONCEDANTE.

ARTICLE 4: Justification du montant des travaux exécutés

L'ENTREPRENEUR est tenu de justifier vis-à-vis de lAUTORITE CONCEDANTE le
montant des dépenses relatives aux travaux de recherche effectués par lui pendant la durée de
validité du Permis.

ARTICLE 5: Renouvellement du Permis

Conformément aux dispositions de la Section IV du Titre I du Code des Hydrocarbures et
des textes réglementaires pris pour son application et sous réserve d’avoir satisfait aux
conditions prévues par ladite Section, le TITULAIRE aura droit à deux (2) périodes de
renouvellement d’une durée de trois années (3) chacune. :

Pour la période du premier renouvellement, FENTREPRENEUR s’engage à réaliser le
programme minimum de travaux suivant :

- le forage d’un (1) puits d'exploration qui atteindra la profondeur nécessaire pour que
PENTREPRENEUR puisse évaluer le(s) réservoir(s) potenticls(s) dans le Permis.

Le montant des dépenses pour la réalisation de ce programme de travaux est estimé à trois
millions cinq cent mille Dollars des Ftats-Unis d’ Amérique (3.500.000 SUS).

Pour la période du second renouvellement, lENTREPRENEUR s’engage à réaliser le
programme minimum de travaux suivant :

Je forage d’un (1) puits d'exploration qui atteindra la profondeur nécessaire pour que
l'ENTREPRENEUR puisse évaluer le(s) réservoir(s) potentiel
- _(s) dans le Permis.

Le montant des dépenses pour la réalisation de ce programme de travaux est estimé à trois
millions cinq cent mille Dollars des Etats-Unis d’ Amérique (3.500.000 SUS).

W
a
Permis SFAX OFFSHORE - CONVENTION - Annexe A, Cahier des Charges Page 16

TITRE II

DECOUVERTE ET EXPLOITATION D'UN GISEMENT D’HYDROCARBURES

ARTICLE 6:  Octroi d’une Concession d'Exploitation

Si lENTREPRENEUR prouve une découverte et s’il a satisfait aux conditions fixées par le
Code des Hydrocarbures et les textes réglementaires pris pour son application, le TITULAIRE
aura le droit d’obtenir la transformation d’une partie de son Permis en Concession
d'Exploitation.

La Concession d’Exploitation aura une validité de trente (30) ans et sera instituée
conformément aux dispositions du Code des Hydrocarbures et des textes réglementaires pris
pour son application et conformément aux conditions ci-après :

- le périmètre sera choisi selon les règles de l’art et en tenant compte des résultats obtenus
par l'ENTREPRENEUR ;
- le périmètre n’isolera pas une enclave fermée à l’intérieur de la Concession.

Il est entendu qu’en cas de découvertes situées à l’extérieur de la Concession d'Exploitation
mais à l’intérieur de son Permis de Recherche, le TITULAIRE aura le droit de requérir la
transformation en Concession du périmètre englobant chaque nouvelle découverte.

ARTICLE 7: Obligation d’exploiter

L'ENTREPRENEUR s’engage à exploiter l’ensemble de ses Concessions suivant les règles
de l’art et avec le souci d’en tirer le rendement optimum compatible avec une exploitation
economique, et suivant des modalités qui, sans mettre en péril ses intérêts fondamentaux
d’exploitant, serviraient au maximum les intérêts économiques de la Tunisie.

Si l'ENTREPRENEUR fait la preuve qu’aucune méthode d’exploitation ne permet d’obtenir
des Hydrocarbures à partir du gisement à un prix de revient permettant, eu égard aux prix
mondiaux des dits produits, une exploitation bénéficiaire, il sera relevé de l'obligation
d'exploitation , mais sous la réserve prévue à l’article 8 ci-après.

ARTICLE 8: Exploitation spéciale à la demande de P'AUTORITE CONCEDANTE

Si dans l'hypothèse visée à l'Article 7 ci-dessus, l’AUTORITE CONCEDANTE,
soucieuse d’assurer le ravitaillement du pays en Hydrocarbures, décidait quand même
que le dit gisement doit être exploité, l ENTREPRENEUR sera tenu de le faire, à
condition que l’AUTORITE CONCEDANTE lui garantisse la vente des Hydrocarbures
produits à un juste prix couvrant ses frais directs et ses frais généraux
d’exploitation, les taxes de toutes espèces, la quote-part des frais généraux du siège

7
Permis SFAX OFFSHORE - CONVENTION - Annexe A, Cahier des Charges Page 17

social (mais à l’exclusion de tous amortissements au titre des travaux antérieurs de
recherche, de tous frais de travaux de recherche exécutés ou à exécuter , dans le reste de
la Concession ou dans la zone couverte par le Permis), et lui assure une marge
bénéficiaire nette égale à dix pourcent (10%) des dépenses mentionnées ci-dessus.

2. Si, toutefois, l’obligation résultant du paragraphe 1. du présent Article conduisait
PENTREPRENEUR à engager des dépenses de premier établissement jugées excessives
au regard des programmes de développement normal de ses recherches et exploitations,
ou dont l’amortissement normal ne pourrait pas être prévu avec une sécurité suffisante, le
Titulaire, PENTREPRENEUR ct PAUTORITE CONCEDANTE se concerteront pour
étudier le financement de l’opération proposée.

Dans ce cas, l'EÉNTRISPRENEUR ne sera jamais tenu d'augmenter contre son gré ses
investissements dans une opération déterminée, si celle-ci n’est pas comprise dans ses
programmes généraux de recherche et d'exploitation.

Si une telle augmentation des investissements devenait nécessaire le TITULAIRE,
VPENTREPRENEUR et lAUTORITI CONCÉDANTE se concerteront pour étudier les
modalités de son financement que l’AUTORITI CONCEDANTE sera appelée à assumer
en partie ou en totalité.

3. Le TITULAIRE et l'ENTREPRENEUR pourront, 4 tout instant, se désengager des
obligations visées au présent Article en renonçant à la partie de ln Concession à laquelle
elles s’appliquent et ce, dans les conditions prévues à l’article 47 du présent Cahier.

De même, si une concession n’a pas encore été accordée, le TITULAIRE pourra, à tout
instant, se désengager en renonçant à demander la concession et en abandonnant son
Permis de Recherche sur la structure considérée.

ARTICLE 9: Renouvellement du Permis de Recherche en cas de découverte d’un
gisement

A l'expiration de la période couverte par le deuxième renouvellement et si | ENTREPRENEUR a
fait une découverte et a satisfait aux conditions définies dans le Code des Hydrocarbures et à ses
obligations de travaux telles que définies à l’Article 5 ci-dessus, le TITULAIRE aura droit à un
troisième renouvellement du Permis initial pour une période de quatre années (4).

Pour la période du troisième renouvellement, l'ENTREPRENEUR s’engage à réaliser le
programme de travaux comportant le forage d’un (1) puits d’exploration ou d'appréciation.

Le montant des dépenses pour la réalisation de ce programme de travaux est estimées à trois
million cinq cent mille de Dollars des Etats unis d’ Amérique (3.500.000 USS).
Permis SFAX OFFSHORE - CONVENTION - Annexe A, Cahier des Charges Page 18

TITRE II

REDEVANCE PROPORTIONNELLE A LA PRODUCTION
DES HYDROCARBURES

ARTICLE 10 : Redevance due sur les hydrocarbures liquides

1.

La Redevance proportionnelle aux quantités des hydrocarbures liquides produites dans le
cadre du Permis à l’occasion des travaux de recherche ou d’exploitation est acquittée
dans le cas de paiement en espèces ou à livrer gratuitement en cas de paiement en nature
à l AUTORITE CONCEDANTE, en un point dit “point de perception” qui est défini à
l’Article 12 du présent Cahier des Charges, avec les ajustements qui seraient nécessaires
pour tenir compte de l’eau et des impuretés ainsi que des conditions de température et de
pression dans lesquelles les mesures ont été effectuées.

La production liquide au titre de laquelle est due la Redevance proportionnelle sera
mesurée à la sortie des réservoirs de stockage situés sur les champs de production. Les
méthodes utilisées pour les mesures seront proposées par le TITULAIRE et agréées par
lAUTORITE CONCEDANTE. Ces mesures seront faites suivant un horaire à fixer en
fonction des nécessités de services du chantier. L’AUTORITE CONCEDANTE en sera
informée en temps utile. Elle pourra se faire représenter lors des opérations de mesure et
procéder à toutes vérifications contradictoires.

La Redevance proportionnelle à la production sera liquidée mensuellement. Elle devra
être perçue au cours de la première quinzaine du mois suivant celui au titre duquel elle
est due. Le TITULAIRE transmettra à l'AUTORITE CONCEDANTE un “relevé des
quantités d’Hydrocarbures assujellies à la Redevance” avec toutes les justifications utiles
dans lesquelles seront prises en compte les mesures contradictoires de production.

Après vérification et correction, s’il y a lieu, le relevé ci-dessus mentionné sera arrêté par
l’AUTORITE CONCEDANTE.

ARTICLE 11: Choix du mode de paiement de la Redevance proportionnelle à la

production

Le choix du mode de paiement de la Redevance proportionnelle à la production, soit en
espèces, soit en nature, appartient à  AUTORITE CONCEDANTE.

En ce qui concerne les hydrocarbures liquides, | AUTORITE CONCEDANTE notifiera au
TITULAIRE, au plus tard le 30 Juin de chaque année, son choix du mode de paiement et dans
le cas de paiement en nature, son choix des points de livraison visés aux Articles 13 et 14 du
présent Cahier des Charges. Ce choix sera valable pour la période allant du ler Janvier au 31

Décembre de l’année suivante. (W
k

Me
Permis SFAX OFFSHORE - CONVENTION - Annexe A, Cahier des Charges Page 19

Si l'AUTORITE CONCEDANTE ne notifiait pas son choix dans le délai imparti, elle sera
censée avoir choisi le mode de paiement en nature.

En ce qui concerne le gaz, | AUTORITE CONCEDANTE et le TITULAIRE se concerteront
en vue de fixer le mode de paiement et les périodes de son application.

ARTICLE 12: Modalités de perception en espèces de la Redevance proportionnelle sur
les hydrocarbures liquides

1. Si la Redevance proportionnelle est perçue en espèces, son montant sera liquidé
mensuellement en prenant pour base : d’une part, le relevé arrêté par l’AUTORITE
CONCEDANTE, comme il est stipulé au paragraphe 3 de l’Article 10 du présent Cahier
des Charges et d’autre part, la valeur des hydrocarbures liquides déterminée à la sortie
des réservoirs de stockage situés sur le champ de production, ci-après désigné “point de
perception”. Il est convenu que ce montant s’établira en fonction des prix de vente
effectivement réalisée, conformément à l'Article 53 de ce Cahier, diminués des frais de
transport mais non de la Redevance de Prestations Douanières, (“RPD”), à partir desdits
réservoirs jusqu’à bord des navires.

2. Le prix appliqué pour chaque catégorie d’Hydrocarbures assujettis à la Redevance sera le
prix visé au paragraphe 3 du présent Article pour toute quantité vendue par le
TITULAIRE pendant le mois considéré, corrigé par des ajustements appropriés de telle
manière que ce prix soit ramené aux conditions de référence stipulées au paragraphe 1 ci-
dessus et adoptées pour la liquidation de la Redevance.

3. Le prix de vente sera le prix qu le TITULAIRE, aura effectivement reçu conformément à
l’Article 53 du présent Cahier des Charges et à l’Article 50.1 du Code des Hydrocarbures
en ce qui concerne les ventes effectuées pour couvrir les besoins de la consommation
intérieure Tunisienne.

4. Les prix unitaires à appliquer pour le mois en question seront calculés conformément à
l'Article 53 du présent Cahier des Charges et seront communiqués par le TITULAIRE en
même temps que le relevé mensuel mentionné au paragraphe 3 de l’Article 10 du présent
Cahier des Charges.

Si le TITULAIRE omet de communiquer les prix, ou ne les communique pas dans le
délai imparti, ceux-ci seront fixés d’office par l'AUTORITE CONCEDANTE, suivant
les principes définis aux paragraphes 2, 3 et 4 du présent Article et sur la base des
éléments d’information en sa possession.

pl
Permis SFAX OFFSHORE - CONVENTION - Annexe A, Cahier des Charges Page 20

ARTICLE 13: Modalités de perception en nature de la Redevance proportionnelle sur
les hydrocarbures liquides

Si la Redevance proportionnelle sur les hydrocarbures liquides est perçue en nature, elle le
sera au “point de perception” défini à l’Article 12 ci-dessus. Toutefois, elle pourra être livrée
en un autre point dit “point de livraison”, suivant les dispositions prévues au présent Article.

En même temps qu’il adressera à | AUTORITE CONCEDANTE le relevé visé au paragraphe
3 de l’Article 10 ci-dessus, le TITULAIRE fera connaître les quantités des différentes
catégories d’hydrocarbures liquides constituant la HRedevance proportionnelle et
l'emplacement précis où elles seront stockées.

L’AUTORITE CONCEDANTE peut choisir, comme point de livraison des hydrocarbures
liquides constituant la Redevance en nature, soit le point de perception, soit tout autre point
situé à l’un des terminus des pipe-lines principaux du TITULAIRE et de
J'ENTREPRENEUR.

L'AUTORITE CONCEDANTE aménagera à ses frais les installations de réception
adéquates, au point convenu pour la livraison. Elles seront adaptées à l’importance, à la
sécurité et au mode de production du gisement d’Hydrocarbures.

L’AUTORITE CONCEDANTE pourra imposer au TITULAIRE et à l’'ENTREPRENEUR de
construire les installations de réception visées ci-dessus, mais seulement dans la mesure où il
s’agira d'installations normales situées à proximité des champs de production. Elle devra
alors fournir les matériaux nécessaires et rembourser au TITULAIRE et à
l'ENTREPRENEUR ses débours réels dans la monnaie de dépense.

Les hydrocarbures liquides, constituant la Redevance en nature, deviendront la propriété de
lP'AUTORITE CONCEDANTE à partir du “point de perception” et seront livrés par le
TITULAIRE à l AUTORITE CONCEDANTE au point de livraison fixé par cette dernière.

Si le point de livraison est distinct du point de perception, c’est-à-dire qu’il est situé en dehors
du réseau général de transport du TITULAIRE et de J'ENTREPRENEUR, l’AUTORITE
CONCEDANTE remboursera à l’'ENTREPRENEUR le coût réel des opérations de
manutention et de transport effectuées par celui-ci entre le point de perception et le point de
livraison, y compris la part d’amortissement de ses installations et les frais des assurances
contre les pertes et la pollution qui doivent être obligatoirement souscrites.

L’enlèvement des hydrocarbures liquides constituant la Redevance en nature sera fait au
rythme concerté chaque mois entre le TITULAIRE et  AUTORITE CONCEDANTE.

Sauf en cas de Force Majeure, l AUTORITE CONCEDANTE devra aviser le TITULAIRE au
moins dix (10) jours à l’avance des modifications qui pourraient affecter le programme de
chargement prévu.

L’AUTORITE CONCEDANTE fera en sorte que les quantités d’Hydrocarbures constituant la
Redevance due pour le mois écoulé soient enlevées d’une manière régulière dans les trente
Permis SFAX OFFSHORE - CONVENTION - Annexe A, Cahier des Charges Page 21

jours (30) qui suivront la remise par le TITULAIRE de la communication visée au paragraphe
2 du présent Article.

Toutefois, un plan d’enlèvement portant sur des périodes supérieures à un mois pourra être
arrêté d’un commun accord.

Si les quantités d’Hydrocarbures constituant la Redevance ont été enlevées par l AUTORITE
CONCEDANTE dans un délai de trente (30) jours, le TITULAIRE n’aura droit à aucune
indemnité.

Toutefois, V'AUTORITE CONCEDANTE se réserve le droit d’exiger du TITULAIRE une
prolongation de ce délai de trente (30) jours pour une nouvelle période qui ne pourra dépasser
soixante (60) jours.

La facilité ainsi donnée donnera lieu à contrepartie. L’'AUTORITE CONCEDANTE devra
payer au TITULAIRE une indemnité calculée suivant un tarif concerté à l’avance, rémunérant
les charges additionnelles subies de ce fait par le TITULAIRE.

Dans tous les cas, le TITULAIRE ne pourra pas être tenu de prolonger la facilité visée au
paragraphe 5 du présent Article, au-delà de l’expiration d’un délai total de quatre-vingt-dix
(30 + 60) jours. Passé ce délai, il sera considéré que la Redevance n’est plus payée en nature.
Le TITULAIRE aura le droit en conséquence de vendre les quantités non enlevées par
l'AUTORITE CONCEDANTE sur le marché du pétrole avec obligation de remettre à
J’AUTORITE CONCEDANTE les produits de la vente dans les conditions prévues à l’Article
12 ci-dessus.

Dans le cas où les dispositions prévues au paragraphe 6 du présent Article, sont mises en
application plus de deux (2) fois au cours du même exercice, le TITULAIRE pourra exiger
que la Redevance soit payée en espèces jusqu’à la fin de l’exercice considéré.

ARTICLE 14 : Redevance due sur les hydrocarbures gazeux

1. Le TITULAIRE acquittera en cas de paiement en espèces ou livrera gratuitement en cas
de paiement en nature à l AUTORITE CONCEDANTE une Redevance proportionnelle à
la production des hydrocarbures gazeux calculée suivant les dispositions du Code des
Hydrocarbures et des textes réglementaires pris pour son application.

La Redevance sera perçue :

- soit en espèces sur les quantités de gaz vendu par le TITULAIRE. Le prix de vente à
considérer est celui pratiqué par le TITULAIRE conformément aux dispositions de
FArticle 53 du présent Cahier des Charges, après les ajustements nécessaires pour
ramener les quantités considérées au “point de perception”. Ce point de perception
est l’entrée du pipe-line principal de transport du gaz ;

LL

Permis SFAX OFFSHORE - CONVENTION - Annexe A, Cahier des Charges Page 22

- soit en nature sur les quantités de gaz produit par le TITULAIRE, mesurées à la
sortie des installations de traitement. Les méthodes utilisées pour la mesure seront
proposées par le TITULAIRE et agréées par l AUTORITE CONCEDANTE.

L’AUTORITE CONCEDANTE sera informée en temps utile de la date à laquelle il sera
procédé à la mesure du gaz produit. Elle pourra se faire représenter lors des opérations
de mesure et procéder à toutes vérifications contradictoires.

L’AUTORITE CONCEDANTE pourra choisir comme point de livraison, soit le point de
perception tel que défini au paragraphe précédent, soit tout autre point situé à l’un des
terminus des pipe-lines principaux du TITULAIRE cet de l’'ENTREPRENEUR, dans les
mêmes conditions que celles indiquées aux paragraphes 3 et 4 de l’ Article 13 ci-dessus.

2. Si le TITULAIRE et l'ENTREPRENEUR décident d’extraire, sous la forme liquide,
certains Hydrocarbures qui peuvent exister dans le gaz brut, l'AUTORITE
CONCEDANTE percevra la Redevance après traitement. La Redevance sur ces produits
liquides sera perçue, soit en nature, soit en espèces, à partir d’un “point de perception
secondaire” qui sera celui où les produits liquides sont séparés du gaz.

Dans le cas où le paiement de la Redevance s’effectue en nature, un point de livraison
différent pourra être choisi par accord mutuel. Ce point de livraison devra
nécessairement coïncider avec une des installations de livraison prévues par le
TITULAIRE pour ses propres besoins.

L’AUTORITE CONCEDANTE remboursera sa quote-part des frais de manutention et de
transport dans les mêmes conditions que celles prévues au paragraphe 4 de l’Article 13
ci-dessus.

Dans le cas où la Redevance est perçue en espèces, elle sera calculée sur la base du prix
de vente effectif pratiqué, corrigé par les ajustements nécessaires pour le ramener aux
conditions correspondant au point de perception secondaire.

Le choix de paiement de la Redevance, en espèces ou en nature, sera fait dans les mêmes
conditions prévues à l'Article 11 ci-dessus pour les hydrocarbures liquides.

3. Sauf interdiction motivée de l'AUTORITE CONCEDANTE, la gazoline naturelle
séparée par simple détente et stabilisée sera considérée comme un hydrocarbure liquide,
qui peut être remélangé au pétrole brut.

Un plan d’enlèvement portant sur des périodes de six (6) mois pourra être arrêté d’un
commun accord, qu’il s’agisse de la redevance payée en gazoline naturelle, ou de
l'écoulement dudit produit pour les besoins de l’économie tunisienne.

4. Le TITULAIRE et l’'ENTREPRENEUR n'auront l'obligation :

- ni de dégazoliner au-delà de ce qui serait nécessaire pour rendre le gaz marchand,
dans la mesure où il aurait trouvé un débouché commercial pour ledit gaz ;
Permis SFAX OFFSHORE - CONVENTION - Annexe À, Cahier des Charges Page 23

un

- ni de stabiliser ou de stocker la gazoline naturelle ;
- ni de réaliser une opération particulière de traitement ou de recyclage.

Dans le cas où l’AUTORITE CONCEDANTE choisit de percevoir la Redevance en
nature, elle devra fournir à ses propres frais aux points de livraison agréés, des moyens de
réception adéquats, capables de recevoir sa quote-part des liquides au moment où ils
deviennent disponibles au fur et à mesure de leur production ou de leur sortie des usines
de traitement. L’AUTORITE CONCEDANTE prendra en charge les liquides à ses
risques et périls, dès leur livraison. Elle ne pourra pas imposer un stockage de ces
liquides au TITULAIRE.

Dans le cas où J’AUTORITE CONCÉDANTE choisit de percevoir la Redevance en
espèces, cette Redevance sera liquidée mensuellement conformément aux dispositions du
paragraphe 3 de l’Article 10 et de l’Article 12 ci-dessus.

Si P'AUTORITE CONCEDANTE n’est pas en mesure de recevoir la Redevance en
nature dans les conditions spécifiées au paragraphe 5 du présent Article, elle sera réputée
avoir renoncé à la perception en nature soit pour toutes les quantités correspondant à la
Redevance due ou pour la partie de ces quantités pour laquelle elle ne dispose pas de
moyens de réception adéquats. 1
Permis SFAX OFFSHORE - CONVENTION - Annexe À, Cahier des Charges Page 24

TITRE IV

INSTALLATIONS DE RECHERCHE ET D'EXPLOITATION DU DULEUTRE ET

DE L'ENTREPRENEUR

ARTICLE 15: Facilités données au TITULAIRE et à l ENTREPRENEUR pour leurs

installations annexes

Conformément aux dispositions des Articles 84 à 90 du Code des Hydrocarbures,
L’AUTORITE CONCEDANTE donnera au TITULAIRE et à l'ENTREPRENEUR toutes
facilités en vue d’assurer à leurs frais, d’une manière rationnelle et économique, la
prospection, la recherche, la production, le transport, le stockage et l’évacuation des produits
provenant de leurs recherches et de leurs exploitations, ainsi que toute opération ayant pour
objet le traitement desdits produits en vue de les rendre marchands.

Ces facilités porteront, dans la mesure du possible, sur :

a.

l’aménagement des dépôts de stockage sur les champs de production, dans les ports
d'embarquement, ou à proximité des usines de traitement ;

les installations de traitement du gaz brut ;

les communications routières, ferroviaires, aériennes et maritimes, ainsi que les
raccordements aux réseaux routires, ferres, aériens et maritimes ;

les pipe-lines, stations de pompage ct toutes installations de transport des Hydrocarbures
en vrac ;

les postes d'embarquement situés sur le domaine public maritime ou sur le domaine
public des ports maritimes ou aériens ;

les télécommunications et leurs raccordements aux réseaux de télécommunications
Tunisiens ;

les branchements sur les réseaux de distribution d’énergie et sur les lignes privées de
transport d’énergie ;

les alimentations en eau potable et à usage industriel ;

ARTICLE 16: Installations n’ayant pas un caractère d’intérêt public

1.

L'ENTREPRENEUR établira, et à ses frais, risques et périls, toutes installations qui
seraient nécessaires à ses recherches et à ses exploitations et qui ne présenteraient pas un
caractère d’intérêt public, qu’elles soient situées à l’intérieur ou à l’extérieur du Permis
et des Concessions qui en seraient issues.
Permis SFAX OFFSHORE - CONVENTION - Annexe A, Cahier des Charges Page 25

Sont considèrées comme installations n’ayant pas un caractère d’intérêt public :

a.

les moyens de stockage sur les champs de production situés sur la terre ferme ou en
mer ; î

les “pipe-lines” assurant la collecte du pétrole brut ou du gaz à partir des puits et son
acheminement jusqu'aux réservoirs de stockage ou aux de traitement ;

les “pipe-lines” d'évacuation permettant le transport du pétrole brut par chemin de
fer, par route ou par mer, ainsi que les gazoducs depuis les centres de traitement et
de stockage jusqu’au point de chargement ;

les réservoirs de stockage aux points de chargement ;

les installations d’embarquement en vrac par pipe-lines permettant le chargement
des navires ;

les adductions particulières d’eau dont le TITULAIRE et l’'ENTREPRENEUR
auraient obtenu l’autorisation ou la concession ;

les lignes privées de transport d’énergie électrique ;

les pistes, routes de service et voies ferrées pour l’accès terrestre et aérien aux
chantiers du TITULAIRE et de l'ENTREPRENEUR ;

les télécommunications entre les chantiers du TITULAIRE et de
l’'ENTREPRENEUR;

d’une manière générale, les installations industrielles, les ateliers et les bureaux
destinés à l’usage exclusif du TITULAIRE et de l'ENTREPRENEUR, et qui
constituent des dépendances légales de leur entreprise ;

le matériel de transport terrestre, aérien et maritime propre au ARE et à
J’'ENTREPRENEUR leur permettant l’accès à leurs chantiers.

2. Pour les installations visées aux alinéas c., e., f. et g. du paragraphe 1 du présent Article,
le TITULAIRE et l’'ENTREPRENEUR seront tenus, si l AUTORITE CONCEDANTE le
leur demande, de laisser des tierces personnes utiliser lesdites installations, sous les
réserves suivantes :

a.

b.

le TITULAIRE et l’'ENTREPRENEUR ne seront tenus ni de construire, ni de garder
des installations plus importantes que leurs besoins propres ne le nécessitent ;

les besoins propres du TITULAIRE et de l'ENTREPRENEUR seront satisfaits en
priorité sur ceux des tiers utilisateurs ;

4
Permis SFAX OFFSHORE - CONVENTION - Annexe À, Cahier des Charges Page 26

c. l’utilisation des dites installations par des tiers ne gênera pas l’exploitation faite par
V'ENTREPRENEUR pour ses propres besoins et se fera aux risques exclusifs des
tiers ;

d. les tiers utilisateurs paieront au TITULAIRE et à l’'ENTREPRENEUR une juste
indemnité pour le service rendu.

Les tarifs et conditions d’usage applicables aux tiers seront fixés par le Ministre chargé
des Hydrocarbures sur proposition du TITULAIRE et de J’ENTREPRENEUR
conformément aux dispositions du Code des Hydrocarbures et des textes réglementaires
pris pour son application.

3. L’AUTORITE CONCEDANTE se réserve le droit d’imposer à l'ENTREPRENEUR de
conclure, avec des tiers titulaires de Permis ou de Concessions, des accords en vue
d’aménager et d’exploiter en commun les ouvrages visés aux alinéas c., e., f,, g. et h. du
paragraphe 1 du présent Article, s’il doit en résulter une économie dans les
investissements et dans l’exploitation de chacune des entreprises intéressées.

4. L’AUTORITE CONCEDANTE, dans le cadre de la législation et de la réglementation en
vigueur, fera toute diligence en vue d’accorder à l'ENTREPRENEUR les autorisations
nécessaires pour exécuter les travaux relatifs aux installations visés au paragraphe 1 du
présent Article.

ARTICLE 17: Utilisation par le TIFULAIRE et par l'ENTREPRENEUR des
équipements et de l'outillage publics existants

Le TITULAIRE et l’'ENTREPRENEUR seront admis à utiliser, pour leurs recherches et leurs
exploitations, tous les équipements et l'outillage publics existants en Tunisie, suivant les
clauses, conditions et tarifs en vigueur et sur un pied de stricte égalité avec les autres usagers.

ARTICLE 18: Installations présentant un intérêt public établies par 'AUTORITE
CONCEDANTE à la demande de ENTREPRENEUR

1. Lorsque l'ENTREPRENEUR justifiera avoir besoin, pour développer son industrie de
recherche et d’exploitation des Hydrocarbures, de compléter les équipements et
l'outillage publics existants ou d’exécuter des travaux présentant un intérêt public
général, il devra en informer | AUTORITE CONCEDANTE.

L’AUTORITE CONCEDANTE, le TITULAIRE et l'ENTREPRENEUR s’engagent à se
concerter pour trouver la solution optimale susceptible de répondre aux besoins légitimes
exprimés par J’ENTREPRENEUR, compte tenu des dispositions législatives et
réglementaires en vigueur concernant le domaine public et les services publics en
Permis SFAX OFFSHORE - CONVENTION - Annexe A, Cahier des Charges Page 27

2. Sauf dispositions contraires prévues aux Articles 22, 23 et 24 du présent Cahier des
Charges, les parties conviennent d’appliquer les modalités ci-dessous :

a. L'ENTREPRENEUR fera connaître à l'AUTORITE CONCEDANTE ses besoins
concernant les installations dont il demande l’établissement.

Il appuiera sa demande d’une note justifiant la nécessité desdites installations et par
un projet d’exécution précis.

Il y mentionnera les délais d’exécution qu’il se serait fixé s’il était chargé lui-même
de l’exécution des travaux. Ces délais devront correspondre aux plans généraux de
développement de ses opérations en Tunisie, tels qu’ils auront été exposés par lui
dans les rapports et compte-rendus qu’il est tenu de présenter à l AUTORITE
CONCEDANTE en application du Titre V du présent Cahier des Charges.

b. L’'AUTORITE CONCEDANTE est tenue de faire connaître à l'ENTREPRENEUR
dans un délai de trois (3) mois, ses observations sur l’utilité des travaux, sur les
dispositions techniques envisagées par l'ENTREPRENEUR et sur ses intentions
concernant les modalités suivant lesquelles les travaux seront exécutés.

Elle se réserve le droit, soit d’exécuter les travaux elle-même, soit d’en confier
l'exécution à l'ENTREPRENEUR.

c. Si l'AUTORITE CONCEDANTE décide d’exécuter elle-même les travaux
demandés, elle précisera si elle entend assurer elle même le financement des travaux
de premier établissement, ou bien si elle entend imposer à l'ENTREPRENEUR de
lui rembourser tout ou partie de ses dépenses.

Dans ce dernier cas, l'ENTREPRENEUR sera tenu de rembourser à l AUTORITE
CONCEDANTE la totalité ou la part convenue des dépenses réelles dûment
justifiées, par échéances mensuelles qui commencent à courir dans le mois qui suit la
présentation des décomptes, sous peine d’intérêts moratoires calculés au taux légal.

d. Dans les cas visés à l’alinéa c. du présent Article, les projets d'exécution seront mis
au point d’un commun accord entre les parties, conformément aux règles de l’art, et
suivant les clauses et conditions générales et les spécifications techniques
particulières appliquées par l AUTORITE CONCEDANTE.

Les projets seront approuvés par le Ministre chargé des Hydrocarbures,
V'ENTREPRENEUR entendu. II sera tenu compte des observations de ce dernier
dans la plus large mesure possible.

L'ENTREPRENEUR aura le droit de retirer sa demande s’il juge la participation
financière qui lui est imposée trop élevée.

S’il accepte la décision du Ministre chargé des Hydrocarbures, l AUTORITE
CONCEDANTE sera tenue d’exécuter les travaux avec diligence et d’assurer la mise

M €
Permis SFAX OFFSHORE - CONVENTION - Annexe A, Cahier des Charges Page 28

en service des ouvrages dans un délai normal, eu égard aux besoins légitimes
exprimés par J'ENTREPRENEUR et aux moyens d’exécution susceptibles d’être
mis en oeuvre.

3. Les ouvrages ainsi réalisés seront mis à la disposition de l'ENTREPRENEUR pour la
satisfaction de ses besoins, mais sans que celui-ci puisse en revendiquer l’usage exclusif.

L’AUTORITE CONCÉDANTE ou tout autre établissement public, office ou
concessionnaire désigné par celle-ci, en assurcra l’exploitation, l’entretien et le
renouvellement, dans les conditions qui seront fixées au moment de l’approbation des
projets d’exécution.

4. L'ENTREPRENEUR, en contrepartie de l’usage desdites installations, payera à
l'exploitant les taxes d'usage et péages qui seront fixés, l ENTREPRENEUR entendu,
par le Ministre chargé des Hydrocarbures. Ces taxes et péages devront être les mêmes
que ceux pratiqués en Tunisie pour des services publics ou des entreprises similaires, s’il
en existe. À défaut, ils seront fixés conformément aux dispositions de l’alinéa d. du
paragraphe 2 de l’Article 16 du présent Cahier des Charges.

Au cas où l’'ENTREPRENEUR aurait, comme il est stipulé à l’alinéa c. du paragraphe 2
du présent Article, remboursé tout ou partie des dépenses de premier établissement, il en
sera tenu compte dans la même proportion dans le calcul des péages et les taxes d’usage.

ARTICLE 19: Installations résentant un intérêt public exécutées par
PENTREPRENEUR, (concession ou autorisation  d’utilisation
d’outillage public)

Dans le cas visé à l’alinéa b. du paragraphe 2 de l'Article 18 du présent Cahier des Charges
où J’AUTORITE CONCEDANTE décide de confier à l'ENTREPRENEUR l'exécution des
travaux présentant un intérêt publie, celui-ci bénéficiera, pour les travaux considérés d’une
concession ou d’une autorisation d'utilisation d'outillage public.

1. S'il existe déjà une législation en la matière pour le type d’installation en question, on s’y
référera.

2. S’il n’en existe pas, et sauf dispositions contraires stipulées aux Articles 22, 23 et 24 du
présent Cahier des Charges, on appliquera les dispositions générales ci-dessous :

a. La concession ou l’autorisation d’utilisation d'outillage public sera accordée dans un
acte séparé, distinct de l” Arrêté de Concession d’Exploitation d’Hydrocarbures.

b. La construction des installations et leur exploitation seront assurées par
l'ENTREPRENEUR à ses risques et périls.

c. Les projets y afférents seront établis par l'ENTREPRENEUR et approuvés par
JAUTORITE CONCEDANTE.
Permis SFAX OFFSHORE - CONVENTION - Annexe A, Cahier des Charges Page 29

d. L’AUTORITE CONCEDANTE approuvera de même les mesures de sécurité et
d’exploitation prises par l'ENTREPRENEUR.

e. Les ouvrages construits par l'ENTREPRENEUR sur le domaine de J’ETAT, des
collectivités locales ou des établissements publics feront retour de droit à
JAUTORITE CONCEDANTE à la fin de la Concession d’Exploitation
d’Hydrocarbures.

La concession ou l’autorisation d'utilisation de l’outillage public comportera l’obligation
pour le TITULAIRE et à l'ENTREPRENEUR de mettre leurs ouvrages et installations à la
disposition de | AUTORITE CONCEDANTE et du public, étant entendu que le TITULAIRE
et l’'ENTREPRENEUR auront le droit de satisfaire leurs propres besoins par priorité avant de
satisfaire ceux des autres utilisateurs. Les tarifs d’utilisation seront fixés comme il est stipulé
à l’alinéa (d). du paragraphe 2 de l’Article 16 du présent Cahier des Charges.

ARTICLE 20 : Durée des concessions et des autorisations consenties pour Îles

14

installations annexes de l'ENTREPRENEUR

Des concessions et des autorisations d’occupation du domaine public, de l’utilisation de
l’outillage public et de location du domaine privé de l’'ETAT, seront accordées à
l'ENTREPRENEUR pour la durée de validité du Permis de Recherche, conformément
aux procédures en vigueur.

Elles seront automatiquement prorogées si le TITULAIRE obtient une ou plusieurs
Concessions d'Exploitation d’Hydrocarbures, accordées conformément à l’Article 6 du
présent Cahier de Charges et jusqu’à l’expiration de la dernière de ces Concessions.

Si, toutefois, l’ouvrage motivant la concession ou l’autorisation d” occupation du domaine
public ou du domaine privé de L'ETAT ou la concession ou l’autorisation d'utilisation de
l’outillage public cessait d’être utilisé par l'ENTRÉPRENEUR, lAUTORITE
CONCEDANTE se réserve les droits définis ci-dessous :

a. Lorsque l'ouvrage susvisé cessera définitivement d’être utilisé par
l'ENTREPRENEUR, l’AUTORITE (CONCEDANTE  prononcera  d’office
l'annulation de la concession ou de l’autorisation d'utilisation de l’outillage public
ou d’occupation correspondante ;

b. Lorsque l’ouvrage susvisé ne sera que momentanément  inutilisé,
J'ENTREPRENEUR pouvant ultérieurement avoir besoin d’en reprendre
l'utilisation, | AUTORITE CONCEDANTE aura le droit de l’utiliser provisoirement
sous sa responsabilité soit pour son compte, soit pour le compte d’un tiers désigné
par elle. Toutefois, l'ENTREPRENEUR reprendra l’usage dudit ouvrage dès que
celui-ci deviendra à nouveau nécessaire pour ses recherches ou ses exploitations.
Permis SFAX OFFSHORE - CONVENTION - Annexe À, Cahier des Charges Page 30

ARTICLE 21 : Dispositions diverses relatives aux concessions ou autorisations autres
que la Concession d'Exploitation des Hydrocarbures

Dans tous les cas, les règles imposées à l'ENTREPRENEUR pour l’utilisation d’un service
public, pour l’occupation du domaine public ou du domaine privé de l’'ETAT et pour les
concessions ou autorisations d’utilisation de l'outillage public, seront celles en vigueur à
l’époque considérée, en ce qui concerne la sécurité, la conservation et la gestion du domaine
public et des biens de l’'ETAT.

Les concessions et autorisations ci-dessus visées donneront lieu à versement par
J’'ENTREPRENEUR des droits d’enregistrement, taxes et redevances applicables au moment
de leur octroi conformément aux procédures en vigueur.

Les tarifs, taxes d’usage et péages seront ceux des barèmes généraux en vigueur en la matière.
L’AUTORITE CONCEDANTE s’engage à ne pas instituer à l’occasion de la délivrance des
concessions ou des autorisations susvisées et au détriment de l'ENTREPRENEUR, des
redevances, taxes, péages, droits ou taxes d’usage frappant les installations annexes de
J'ENTREPRENEUR d’une manière discriminatoire, et constituant des taxes ou impôts
additionnels n’ayant plus le caractère d’une juste rémunération d’un service rendu. .

ARTICLE 22: Dispositions applicables aux captages et adductions d’eau

1. L'ENTREPRENEUR est censé connaître parfaitement les difficultés de tous ordres que
soulèvent les problèmes d’alimentation en eau potable ou à usage industriel ou agricole,
dans le périmètre couvert par le Permis initial tel que défini à l’Article 2 du présent
Cahier des Charges.

2. L'ENTREPRENEUR pourra, s’il je demande, souscrire des abonnements temporaires ou
permanentes aux réseaux publics de distribution d’eau potable ou à usage industriel, dans la
limite de ses besoins légitimes, et dans la limite des débits dont ces réseaux peuvent assurer.

Les abonnements seront consentis suivant les clauses, conditions générales et tarifs
applicables pour les réseaux publics concernés.

Les branchements seront établis sur projets approuvés par les services compétents du
Ministre chargé de l’ Agriculture à la demande du TITULAIRE et à ses frais, suivant les
clauses et conditions techniques applicables aux branchements dans le domaine.

3. Lorsque l’'ENTREPRENEUR aura besoin d’assurer temporairement l’alimentation de ses
chantiers et notamment de ses sondages en eau, et lorsque les besoins légitimes de
VENTREPRENEUR ne pourront pas être satisfaits d’une façon économique par un
branchement sur un point d’eau public existant ou un réseau public de distribution d’eau,
T AUTORITE CONCEDANTE s’ engage à lui donner toutes facilités d’ordre technique et
administratif, dans le cadre des dispositions prévues par le Code des Eaux en vigueur, et
sous réserve des droits qui pourront être reconnus à des tiers pour effectuer les travaux
nécessaires de captage et d’adduction des eaux du domaine public.
Permis SFAX OFFSHORE - CONVENTION - Annexe A, Cahier des Charges Page 31

Les ouvrages de captage exécutés par l’'ENTREPRENEUR en application des
autorisations visées ci-dessus, feront retour à l’'ETAT sans indemnité, tels qu’ils se
trouvent lorsque l’'ENTREPRENEUR aura cessé de les utiliser. Les ouvrages
d’adduction ne sont pas concernés par la présente disposition. 5 £

4. Lorsque J’'ENTREPRENEUR aura besoin d’assurer d’une manière permanente
l’alimentation de ses chantiers ou de ses installations annexes, et dans le cas où il ne peut
obtenir que ses besoins légitimes soient satisfaits d’une manière suffisante, économique,
durable et sûre, par un branchement sur un point d’eau public existant ou un réseau
public de distribution d’eau, les parties conviennent de se concerter pour rechercher la
manière de satisfaire les besoins légitimes de l'ENTREPRENEUR.

5. L'ENTREPRENEUR s’engage à sc soumettre à toutes les règles et disciplines
d'utilisation qui lui seraient prescrites par l'AUTORITE CONCEDANTE en ce qui
concerne les eaux qu’il pourrait capter, et qui appartiendraient à un système aquifère déjà
catalogué et identifié dans l'inventaire des ressources hydrauliques de la Tunisie.

Si, par contre, les forages de l’'ENTREPRENEUR aboutissaient à la découverte d’un
système aquifère nouveau, non encore catalogué ni identifié dans l’inventaire des
ressources hydrauliques et n’ayant pas de communication avec un autre système aquifère
déjà reconnu, l AUTORITE CONCEDANTE réserve à l'ENTREPRENEUR une priorité
dans l'attribution des concessions ou des autorisations de captage dans ledit système.

Néanmoins, il est bien entendu que cette priorité ne saurait faire obstacle à l’intérêt
général, ni s’étendre au-delà des quantités d’eau nécessaires à l’alimentation des
installations de l ENTREPRENEUR et de leurs annexes.

6. Avant l’abandon de tout forage de recherche par Il’'ENTREPRENEUR, l’AUTORITE
CONCEDANTE pourra obliger celui-ci à procéder au captage, de toute nappe d’eau
jugée exploitable, étant entendu que les dépenses engagées à ce titre seront à la charge de
PÉTAT.

ARTICLE 23 : Dispositions applicables aux voies ferrées

L'ENTREPRENEUR, pour la desserte de ses chantiers, de ses pipe-lines, de ses dépôts et de
ses postes d’embarquement, pourra aménager à ses frais des embranchements de voies ferrées
particuliers et les raccorder aux réseaux ferrés publics.

Les projets d’exécution de ces embranchements seront établis par J'ENTREPRENEUR
conformément aux conditions de sécurité et aux conditions techniques applicables aux
réseaux publics Tunisiens. Ces projets seront approuvés par | AUTORITE CONCEDANTE

après enquête parcellaire. 4
Permis SFAX OFFSHORE - CONVENTION - Annexe À, Cahier des Charges Page 32

L’'AUTORITE CONCEDANTE se réserve le droit de modifier les tracés proposés par
J’'ENTREPRENEUR, pour tenir compte des résultats de l’enquête parcellaire et pour
raccorder au plus court, selon les règles de l’art, les installations de ENTREPRENEUR aux
réseaux publics.

ARTICLE 24: Dispositions applicables aux installations de chargement et de
déchargement maritimes

1. Lorsque le TITULAIRE et l'ENTREPRENEUR auront à résoudre un problème de
chargement ou de déchargement maritime, ils se concerteront avec l’AUTORITE
CONCEDANTE pour arrêter, d’un commun accord, les dispositions susceptibles de
satisfaire leurs besoins légitimes.

La préférence sera donnée à toute solution comportant l’utilisation d’un port ouvert au
commerce sauf cas exceptionnels où la solution plus économique serait d’aménager un
tel poste de chargement ou de déchargement en rade foraine.

2. L'AUTORITÉ CONCEDANTE s'engage à donner toute facilité au TITULAIRE et à

l'ENTREPRENEUR dans les conditions prévues par la législation en vigueur sur la
c des ports maritimes et par les règlements particuliers des ports de commerce de la
ct sur un même pied d’égalité que les autres exploitants d’Hydrocarbures pour
qu’il puisse disposer le cas échéant :

- des plans d’eau du domaine public des ports ;

- d’un nombre adéquat de postes d’accostage susceptibles de recevoir sur ducs d’albe,
les navires-citernes usuels ;

- des terres-pleins du domaine public des ports nécessaires à l’aménagement
d'installations de transit ou de stockage.

3. Si la solution adoptée est celle d’un poste de chargement ou de déchargement en rade
foraine, les installations (y compris les pipe-lines flottants) seront construites, balisées et
exploitées par l'ENTREPRENEUR à ses frais sous le régime de l’autorisation
d’occupation temporaire du domaine public maritime.

Les dispositions adoptées et les règlements d’exploitation seront approuvés par
PAUTORITE CONCÉDANTE sur proposition de l'IINTRIÈPRENEUR.

ARTICLE 25: Dispositions applicables aux centrales électriques

Les centrales électriques installées par ENTREPRENEUR ainsi que ses réseaux de

distribution d’énergie sont considérées comme des dépendances légales de l’entreprise et
seront assujettis à toutes les réglementations ct à tous les contrôles appliqués aux installations

de production et de distribution d’énergie similaires. LE

4
Permis SFAX OFFSHORE - CONVENTION - Annexe À, Cahier des Charges Page 33

L'ENTREPRENEUR, produisant de l’énergie électrique pour l’alimentation de ses chantiers
pourra céder au prix de revient tout excédent de puissance par rapport à ses besoins propres à
un organisme désigné par 1 AUTORITE CONCEDANTE.

ARTICLE 26 : Substances minérales autres que les hydrocarbures liquides ou gazeux

Si lJ’'ENTREPRENEUR, à l’occasion de ses recherches ou de ses exploitations
d’Hydrocarbures, était amené à extraire des substances minérales autres que les
hydrocarbures liquides ou gazeux, sans pouvoir séparer l’extraction des Hydrocarbures,
I’ AUTORITE CONCEDANTE, le TITULAIRE et l'ENTREPRENEUR se concerteront pour
examiner si lesdites substances minérales doivent être séparées et conservées.

Toutefois, l'ENTREPRENEUR ne sera pas tenu d’exploiter, de séparer et de conserver les
substances autres que les hydrocarbures liquides ou gazeux si leur séparation et leur
conservation constituaient des opérations trop onéreuses ou trop difficiles.

ARTICLE 27: Installations diverses
Ne seront pas considérées comme dépendances légales de l’entreprise de l ENTREPRENEUR :

- les installations de traitement des hydrocarbures liquides, solides ou gazeux et en
particulier les raffineries ;
- les installations de distribution au public de combustibles liquides ou gazeux.

Par contre, seront considérées comme des dépendances légales de l’entreprise de
J'ENTREPRENEUR, les installations de première préparation des Hydrocarbures extraits,
aménagées par lui en vue de permettre le transport et la commercialisation desdits
… Hydrocarbures et notamment les installations de “dégazolinage” des gaz bruts.
Permis SFAX OFFSHORE - CONVENTION - Annexe A, Cahier des Charges Page 34

TITRE V
SURVEILLANCE ET CONTROLE

ARTICLE 28: Documentation fournie à lENTREPRENEUR par PAUTORITE
CONCEDANTE

L’AUTORITE CONCEDANTE fournira à l'ENTREPRENEUR la documentation qui se
trouvera en sa possession et concernant :

- le cadastre et la topographie ;

- la géologie générale ;

- la géophysique ;

-  l’hydrologie et l’inventaire des ressources hydrauliques ;
- les forages.

Cependant, l'AUTORITE CONCEDANTE ne lui fournira pas des renseignements ayant un
caractère secret du point de vue de la Défense Nationale ou des renseignements fournis par
les titulaires de permis et/ou de concessions en cours de validité et dont la divulgation à des
tiers ne peut être faite sans l’assentiment des intéressés.

ARTICLE 29 : Contrôle technique

L'ENTREPRENEUR sera soumis à la surveiilance de l AUTORITE CONCEDANTE suivant
les dispositions prévues au Code des Hydrocarbures dans les conditions précisées aux Articles
31 à 44 ci-après.

ARTICLE 30 : Application du Code des Eaux

L'ENTREPRENEUR, tant pour ses travaux de recherche que pour ses travaux d’exploitation,
se conformera aux dispositions de la législation Tunisienne en vigueur relatives aux eaux du
domaine public et dans les conditions précisées par les dispositions du présent Cahier des
Charges.

Les eaux que l'ENTREPRENEUR pourrait découvrir au cours de ses travaux restent classées
dans le domaine public. Elles ne sont susceptibles d’utilisation permanente, par
J'ENTREPRENEUR, qu’en se conformant à la procédure d’autorisation ou de concession
prévue au Code des Eaux.

L'ENTREPRENEUR prendra toutes les mesures appropriées qui seront concertées avec les
services compétents du Ministère chargé de l’Agriculture en vue de protéger les nappes

aquifères.
1 }
Permis SFAX OFFSHORE - CONVENTION - Annexe A, Cahier des Charges Page 35

Le Ministère chargé de l’ Agriculture se réserve le droit d’arrêter ou d’interdire tout forage si
les dispositions prises ne sont pas susceptibles d'assurer la conservation des nappes
artésiennes.

L'ENTREPRENEUR sera tenu de communiquer aux services compétents du Ministère
chargé de l’Agriculture tous les renseignements qu’il aura pu obtenir à l’occasion de ses
forages sur les nappes d’eau rencontrées par lui (position, niveau statique, analyses, débit)
dans les formes que lui seront prescrites.

ARTICLE 31 : Accès aux chantiers

L’AUTORITE CONCEDANTE pourra à tout moment, déléguer sur les chantiers de
J’'ENTREPRENEUR, et à la charge de celui-ci, un agent qui aura libre accès à toutes les
installations et à leurs dépendances légales en vue de s’assurer du progrès des travaux,
procéder aux mesures et jaugeages des Hydrocarbures et, d’une façon générale, vérifier que
les droits et intérêts de l AUTORITE CONCEDANTE sont sauvegardés.

ARTICLE 32 : Obligation de rendre compte des travaux

1. L'ENTREPRENEUR adressera à lAUTORITE CONCEDANTE, trente (30) jours au
moins avant le commencement des travaux :

- le programme de prospection géophysique projeté, qui doit comprendre notamment une
carte mettant en évidence le maillage à utiliser, ainsi que le nombre de kilomètres à
acquérir et la date du commencement des opérations et leurs durées approximatives ;

- un rapport d'implantation pour tout forage de recherche et un programme relatif à
chaque forage de développement. Le rapport d’implantation précisera :

e les objectifs recherchés par le forage et les profondeurs prévues ;

+ l’emplacement du forage projeté, défini par ses coordonnées géographiques avec
un extrait de carte annexé ;

e les prévisions géologiques relatives aux terrains traversés ;

le programme minimum des opérations de carottage et de diagraphies ;

la description sommaire du matériel employé ;

ele programme envisagé pour les tubages ;

e les dispositions envisagées pour l’alimentation en eau ;

éventuellement les procédés que l’'ENTREPRENEUR compte utiliser pour

mettre en exploitation le ou les forage(s).

2. L'ENTREPRENEUR adressera à | AUTORITE CONCEDANTE, un rapport journalier
sur l’avancement de ses travaux en cours, tels que campagne sismique, forages et
constructions, selon ce qui sera jugé approprié. LA

Permis SFAX OFFSHORE - CONVENTION - Annexe A, Cahier des Charges Page 36

Il devra remettre dès que possible une copie des enregistrements réalisés.

Le carnet de forage

L'ENTREPRENEUR est tenu de tenir sur tout chantier de forage un carnet paginé et
paraphé, d’un modèle agréé par | AUTORITE CONCEDANTE, où seront notées au fur
et à mesure des travaux, sans blanc ni grattage, les conditions d’exécution de ces travaux,
en particulier :

-_ la nature et le diamètre de Poutil ;

-  l’avancement du forage ;

- les paramètres du forage ;

- la nature et la durée des manœuvres et opérations spéciales telles que carottage,
alésage, changement d’outils et instrumentation ;

- les indices et incidents significatifs de toute nature.

Ce carnet sera tenu sur place à la disposition des agents de l’AUTORITE
CONCEDANTE.

ARTICLE 33 : Contrôle technique des forages

1:

En dehors des opérations de carottage et de contrôle du forage, prévues dans le rapport
d'implantation visé à l’Article 32 ci-dessus, lENTREPRENEUR devra exécuter toutes
les mesures appropriées afin de déterminer les caractéristiques des terrains traversés.

Une collection de déblais de forage et des éventuelles carottes sera constituée par
l'ENTREPRENEUR et tenue par lui en un lieu convenu à l’avance, à la disposition des
agents de l’AUTORITE CONCEDANTE.

L'ENTREPRENEUR aura le droit de prélever sur les carottes et les déblais de forages les
échantillons dont il aura besoin pour effectuer, ou faire effectuer, des analyses et des
examens.

Dans la mesure où ce sera possible, le prélèvement ainsi opéré ne portera que sur une
fraction de carottes et déblais correspondant à une même caractéristique, de telle manière
que le reste de l’échantillon puisse demeurer dans la collection et être examiné par les
agents de l’AUTORITE CONCEDANTE. A défaut et sauf impossibilité, l’échantillon
unique ne sera prélevé qu'après avoir été examiné par un représentant qualifié de
l'AUTORITE CONCEDANTE.

Dans le cas où cet examen préalable serait impossible, un compte rendu spécial en sera
fait à l AUTORITE CONCEDANTE.
Permis SFAX OFFSHORE - CONVENTION - Annexe À, Cahier des Charges Page 37

En outre, si l’échantillon unique n’a pas été détruit, il sera réintégré dans la collection,
par le TITULAIRE ou par l AUTORITE CONCEDANTE après avoir subi les examens et
analyses. L'ENTREPRENEUR conservera soigneusement le reste des déblais et carottes
pour que l AUTORITE CONCEDANTE puisse à son tour prélever des échantillons pour
sa collection et ses propres examens et analyses.

Toutes les carottes et tous les déblais de forages qui resteront après les prises
d'échantillons visées ci-dessus seront conservés par l'ENTREPRENEUR aussi longtemps
qu’il le jugera utile. Ils seront mis par lui à la disposition de l’AUTORITE
CONCEDANTE au plus tard à l’expiration du Permis.

3. L'ENTREPRENEUR informera l AUTORITE CONCEDANTE, avec un délai suffisant
pour celle-ci puisse s’y faire représenter, de toutes les opérations importantes telles que
diagraphies, tubage, cimentation et essais de production.

L'ENTREPRENEUR avisera l’AUTORITE CONCEDANTE de tout incident grave
susceptible de compromettre la poursuite d’un forage ou de modifier de façon notable les
conditions de son exécution.

4. L'ENTREPRENEUR fournira à lAUTORITE CONCEDANTE une copie des rapports sur
les examens faits sur les carottes et les déblais de forage ainsi que sur les opérations de
forage, y compris les activités spéciales mentionnées au paragraphe 3 du présent Article.

ARTICLE 34: Arrêt d’un forage

L'ENTREPRENEUR ne pourra arrêter définitivement un forage qu’après en avoir avisé
lAUTORITE CONCEDANTE. Sauf circonstances particulières, cet avis devra être donné au
moins soixante-douze (72) heures à l’avance.

L'ENTREPRENEUR devra soumettre, qu’il s’agisse d’un abandon définitif ou d’un abandon
provisoire du forage, un programme qui devra être conforme à la réglementation technique en
vigueur ou, à défaut, aux normes les plus récentes publiées par l American Petroleum Institute.
Toutefois, si l AUTORITE CONCEDANTE n’a pas fait connaître ses observations dans les

soixante-douze (72) heures qui suivront le dépôt du programme d’abandon du forage par
J'ENTREPRENEUR, celui-ci sera censé avoir été accepté.

ARTICLE 35 : Compte rendu de fin de forage

L'ENTREPRENEUR adressera à l AUTORITE CONCEDANTE dans un délai maximum de
trois (3) mois après fin de tout forage, un rapport final, dit “Compte Rendu de Fin de Forage”.

Le Compte Rendu de Fin de Forage comprendra notamment : [E
Permis SFAX OFFSHORE - CONVENTION - Annexe À, Cahier des Charges Page 38

une copie du profil complet dudit forage, donnant la coupe des terrains traversés, les
observations et mesures faites pendant le forage, le profils des tubages restant dans le
puits, les diagraphies et les résultats des essais de production ;

un rapport qui contiendra les renseignements géophysiques et géologiques se référant
directement au forage considéré.

ARTICLE 36 : Essais des forages

JA

Si au cours d’un forage, l'ENTREPRENEUR juge nécessaire d'effectuer un essai sur une
couche de terrain qu’il croit susceptible de produire des Hydrocarbures, il en avisera
J'AUTORITE CONCEDANTE au moins vingt-quatre (24) heures avant de commencer
un tel essai.

En dehors des exceptions prévues aux paragraphes 3 et 5 du présent Article, l'initiative
d’entreprendre ou de renouveler un essai appartiendra à l ENTREPRENEUR.

Pendant l’exécution d’un forage, et à la demande du représentant dûment qualifié de
l'AUTORITE CONCEDANTE, l’'ENTREPRENEUR sera tenu de faire l’essai de toute
couche de terrain susceptible de contenir des Hydrocarbures, à la condition toutefois
qu’un tel essai puisse être exécuté sans nuire à la marche normale des travaux de
PENTREPRENEUR.

Dans le cas où l’exécution, ou la répétition de l’un des essais effectués à la demande de
l'AUTORITE CONCEDANTE, et malgré l'avis contraire de ENTREPRENEUR,
occasionne à l'ENTREPRENEUR une perte ou une dépense, une telle perte ou dépense
serait à la charge :

- de ENTREPRENEUR, si ledit essai révèle une découverte potentiellement exploitable,
- de l’'AUTORITE CONCEDANTE, si ledit essai ne conduit pas à une découverte
potentiellement exploitable.

Lorsque les opérations de forage d’un puits de développement conduisent
raisonnablement à supposer l’existence d’une zone minéralisée en hydrocarbures
suffisamment importante et non encore reconnue, l’Entrepreneur sera tenu de prendre
toutes les mesures techniquement utiles pour compléter la reconnaissance de cette zone.

ARTICLE 37 : Compte rendu ct programme annuels

Avant le ler Avril de chaque année, PENTRÉPRENEUR sera tenu de fournir un compte
rendu général de son activité pendant l’année précédente conformément aux dispositions du
Code des Hydrocarbures.

Ce compte rendu indiquera les résultats obtenus pendant l’année considérée, ainsi que les

dépenses de recherche et d’exploitation engagées par ENTREPRENEUR.

N

#
Permis SFAX OFFSHORE - CONVENTION - Annexe À, Cahier des Charges Page 39

Ce compte rendu sera établi dans les formes qui seront concertées à l’avance entre
1 AUTORITE CONCEDANTE et l’'ENTREPRENEUR.

ARTICLE 38 : Exploitation méthodique d’un gisement

Toute exploitation d’un gisement devra être rationnelle et conduite suivant les règles de l’art
et les saines pratiques de l’industrie pétrolière. Sa mise en œuvre doit assurer un niveau de
production optimum garantissant une récupération maximale des Hydrocarbures.

Trois (3) mois au moins avant de commencer l'exploitation régulière d’un gisement,
PENTREPRENEUR devra porter à la connaissance de l AUTORITE CONCEDANTE le
schéma d’exploitation. Ce schéma devra comporter la destination finale de chacun des
effluents.

Dans les puits produisant des hydrocarbures liquides, la production de gaz devra être aussi
réduite que possible, dans les limites permises pour une récupération optimale des liquides.
Dans les puits ne produisant que du gaz, il est interdit de laisser débiter en dehors du circuit
d'utilisation.

Des dérogations aux règles ci-dessus pourront être accordées par l’AUTORITE
CONCEDANTE à la demande dûment justifiée et motivée de l ENTREPRENEUR.

Toute modification importante apportée aux dispositions du schéma initial sera
immédiatement portée à la connaissance de l AUTORITE CONCEDANTE.

ARTICLE 39: Contrôle des puits de production

L'ENTREPRENEUR disposera sur chaque puits, ou chaque groupe de puits producteurs, des
appareils permettant de suivre régulièrement, d’une manière non équivoque, et conforme aux
usages suivis par l’Industrie du Pétrole ou du Gaz, les paramètres de production de ces puits.
Tous les documents concernant ces contrôles seront mis à la disposition de l’AUTORITE
CONCEDANTE et sur demande de celle-ci, l ENTREPRENEUR lui en fournira des copies.
ARTICLE 40 : Conservation des gisements

L'ENTREPRENEUR exécutera les travaux, mesures ou essais nécessaires pour la meilleure
connaissance possible du gisement. 2

4
Permis SFAX OFFSHORE - CONVENTION - Annexe A, Cahier des Charges Page 40

L'ENTREPRENEUR pourra être rappelé par | AUTORITE CONCEDANTE à l’observation
des règles de l’art et en particulier, il sera tenu de régler et éventuellement de réduire le débit
des puits, de façon à ce que l’évolution régulière du gisement ne soit pas perturbée.

ARTICLE 41 : Coordination des recherches et des exploitations faites dans un même
gisement par plusieurs exploitants différents

Si un même gisement s’étend sur les périmètres de plusieurs concessions d’exploitation
distinctes attribuées à des bénéficiaires différents, l'ENTREPRENEUR s’engage à conduire
ses recherches et son exploitation sur la partie du gisement qui le concerne en se conformant
à un plan d’ensembie.

Ce plan d’ensemble sera établi dans les conditions définies ci-après :

1. L'AUTORITE CONCEDANTE invitera chacun des titulaires intéressés par un même
gisement à se concerter pour établir un plan unique de recherche et d’exploitation
applicable à la totalité dudit gisement.

Ce plan précisera, si nécessaire, les bases suivant lesquetles les Hydrocarbures extraits
seront répartis entre les titulai

Il précisera, le cas échéant, les modalités suivant lesquell a désigné un “Comité
d’ Unitisation” chargé de diriger les recherches et l'exploitation en commun.

L’AUTORITE CONCEDANTE pourra se faire représenter aux séances dudit Comité.

2. A défaut d’un accord amiable entre les intéressés, intervenu dans les quatre-vingt-dix
(90) jours à partir de l’invitation faite par l'AUTORITE CONCÉDANTE, ceux-ci seront
tenus de présenter à | AUTORITE CONCEDANTE leurs plans individuels de recherche
ou d’exploitation.

L'AUTORITE CONCEDANTE proposera à la décision du Ministre chargé des
Hydrocarbures un arbitrage portant sur le plan unique de recherche ou d’exploitation, les
bases de répartition des Hydrocarbures, et la création éventuelle d’un Comité

d’ Unitisation.

3. Sauf s’il en résulte un préjudice grave pour l’un des titulaires intéressés, la décision
arbitrale devra essayer de se rapprocher le plus possible des propositions qui sont faites
par un titulaire, ou un groupe des titulaires, représentant au moins les trois quarts (3/4)
des intérêts en cause, en tenant compte notamment des réserves en place.

L’appréciation des intérêts et des réserves en place sera faite sur la base des donnéés
acquises concernant le gisement au moment où sera rendue la décision arbitrale.

+
Permis SFAX OFFSHORE - CONVENTION - Annexe A, Cahier des Charges Page 41

Le plan d’unitisation pourra être révisé à l'initiative de l’une quelconque des parties
intéressées, ou du Ministère chargé des Hydrocarbures si les progrès obtenus
ultérieurement dans la connaissance du gisement amènent à modifier l’appréciation des
intérêts en cause et des réserves en place.

34. Les intéressés seront tenus de se conformer aux décisions arbitrales du Ministre chargé
des Hydrocarbures dès qu’elles leur auront été notifiées.
ARTICLE 42 : Obligation générale de communiquer les documents

L'ENTREPRENEUR sera tenu de fournir à P AUTORITE CONCEDANTE, sur sa demande,
outre les documents énumérés au présent Titre, les renseignements statistiques concernant la
production, le traitement et éventuellement le stockage et les mouvements des Hydrocarbures
extraits de ses recherches et de ses exploitations, les stocks de matériel et de matières
premières, les commandes et les importations de matériel, le personnel, ainsi que les copies
des pièces telles que cartes, plans, enregistrements, relevés, extraits de registre ou de comptes
rendus permettant de justifier les renseignements fournis.

ARTICLE 43 : Unités de mesures

Les renseignements, chiffres, relevés, cartes et plans, seront founis à l'AUTORITE
CONCEDANTE en utilisant les unités de mesures ou les échelles agréées par l'AUTORITE
CONCEDANTE.

Toutefois, à l’intérieur des services, l ENTREPRENEUR pourra utiliser tout autre système
sous réserve d’en faire les conversions correspondantes au système métrique.

ARTICLE 44: Cartes et plans

1. Les cartes et plans seront fournis par ENTREPRENEUR en utilisant les fonds de cartes
ou de plans du service topographique Tunisien, ou en utilisant les fonds de cartes ou de
plans établis par d’autres services topographiques à condition qu’ils soient agréés par
l'AUTORITE CONCEDANTE.

A défaut, et après que l’'ENTREPRENEUR se soit concerté avec l’AUTORITE
CONCEDANTE et le service topographique, ces cartes et plans pourront être établis par
les soins et aux frais de l'ENTREPRENEUR, aux échelles et suivant les procédés les
mieux adaptés à l’objet recherché.

Ils seront, dans tous les cas rattachés aux réseaux de triangulation et de nivellement
généraux de la Tunisie.

2. L'AUTORITE CONCEDANTE et l’'ENTREPRENEUR se concerteront pour déterminer
dans quelles conditions ce dernier pourra exécuter des travaux de levés de plans,
cartographies, photographies aériennes, restitutions photogrammétries et qui seraient
nécessaires pour les besoins de ses recherches ou de ses exploitations.

ie
Permis SFAX OFFSHORE - CONVENTION - Annexe A, Cahier des Charges Page 42

Si lENTREPRENEUR confie lesdits travaux à des contractants autres que le service
topographique Tunisien, il sera tenu d’assurer la liaison avec le service topographique
Tunisien, de telle manière que les levés effectués lui soient communiqués et puissent être
utilisés par lui.

L'ENTREPRENEUR remettra au service topographique Tunisien deux tirages des photos
aériennes levées par lui ou pour son compte.

3. L’AUTORITE CONCEDANTE, s’engage, dans la limite des restrictions et servitudes
imposées par la Défense Nationale, à donner à l'ENTREPRENEUR toutes autorisations
de parcours et toutes autorisations de survol d’aéronefs, ou de prises de vues aériennes,
lui permettant d’exécuter les travaux topographiques en question.
Permis SFAX OFFSHORE - CONVENTION - Annexe A, Cahier des Charges Page 43

TITRE VI

EXPIRATION DE LA CONCESSION ET RETOUR DES INSTALLATIONS DU
TITULAIRE À L’AUTORITE CONCEDANTE

ARTICLE 45: Fin de la Concession par arrivée au terme

1. Sans préjudice des dispositions de l’Article 61 du Code des Hydrocarbures, feront retour
gratuitement à l AUTORITE CONCEDANTE dans l’état où ils se trouvent à la fin de la
Concession par arrivée au terme, les immeubles au sens de l’Article 53-1 du Code des
Hydrocarbures. Cette disposition s’applique notamment aux immeubles et aux droits
réels immobiliers suivants :

a. les terrains acquis ou loués par le TITULAIRE ;
b. les droits à bail, ou à occupation temporaire que détient le TITULAIRE ;

Les baux et les contrats relatifs à toutes les locations ou occupations de terrains
devront comporter une clause réservant expressément à lJ’AUTORITE
CONCEDANTE la faculté de se substituer au TITULAIRE.

Il en sera de même pour tous les contrats de fourniture d’énergie ou d’eau, ou de
transports spéciaux concernant les Hydrocarbures en vrac.

Un état des lieux et un inventaire des biens visés au présent Article seront dressés
contradictoirement dans les six (6) mois précédant la fin de la Concession
d’Exploitation.

c. les puits, sondages d’eau et bâtiments industriels ;

d. les routes et pistes d’accès, les adductions d’eau y compris les captages et les
installations de pompage, les lignes de transport d’énergie y compris les postes de
transformation, de coupure et de comptage, les moyens de télécommunications
appartenant en propre au TITULAIRE ;

e. les bâtiments appartenant en propre au TITULAIRE, qu’ils soient à usage de bureaux
ou de magasins ; les habitations destinées au logement du personnel affecté à
lexploitation et leurs annexes ; les droits à bail ou à occupation que le TITULAIRE
peut détenir sur des bâtiments appartenant à des tiers et utilisés par lui aux fins ci-
dessus ;

f les embranchements particuliers de voies ferrées desservant les chantiers du
TITULAIRE, ou les raccordant au réseau public.

Il est cependant entendu que les installations entrant dans les catégories limitativement
énumérées ci-dessus, feront retour à  AUTORITE CONCEDANTE si, bien que situées à
Permis SFAX OFFSHORE - CONVENTION - Annexe À, Cahier des Charges Page 44

l’extérieur du périmètre de la Concession, elles sont indispensables à la marche de cette
Concession exclusivement.

2. Si des installations devant faire retour à | AUTORITE CONCEDANTE dans les conditions
indiquées au présent Article étaient nécessaires ou utiles, en totalité ou en partie, à
exploitation d’autres Concessions ou Permis du TITULAIRE en cours de validité, les
conditions dans lesquelles ces installations seraient utilisées en commun et dans la proportion
des besoins respectifs du TITULAIRE et de } AUTORITE CONCEDANTE, seront arrêtées
d’un commun accord avant leur remise à  AUTORITE CONCEDANTE.

Réciproquement, il en sera de même pour les installations du TITULAIRE ne faisant pas
retour à l’AUTORITE CONCEDANTE et dont l’usage serait indispensable à celle-ci
pour la marche courante de l’exploitation de la Concession reprise par elle.

ARTICLE 46 : Faculté de rachat des installations

1. En fin de Concession par arrivée à terme, l AUTORITE CONCEDANTE aura la faculté de
racheter pour son compte, ou le cas échéant, pour le compte d’un nouveau titulaire de
concession ou de permis de recherche qu’elle désignera, tout ou partie des biens énumérés ci-
après ; autres que ceux visés à l’Article 45 du présent Cahier des Charges et qui seraient
nécessaires pour la poursuite de l’exploitation et l’évacuation des Hydrocarbures extraits :

a. les consommables, les objets mobiliers et les immeubles appartenant au TITULAIRE ;

b. les installations et l’outillage se rattachant à l’exploitation, à la manutention et au
stockage des Hydrocarbures bruts.

La décision de l AUTORITE CONCEDANTE précisant les installations visées ci-dessus
et sur lesquelles elle entend exercer la faculté de rachat devra être notifiée au
TITULAIRE six (6) mois avant l’expiration de la Concession correspondante.

2. Le prix de rachat correspondra à la valeur comptable nette desdits biens. Ce prix devra
être payé au TITULAIRE dans les deux (2) mois qui suivront l’expiration de la
Concession, sous peine d’intérêts moratoires calculés au taux légal, et sans mise en
demeure préalable.

L’AUTORITE CONCEDANTE pourra en cas d’exercice de la faculté de rachat requérir du
TITULAIRE, soit pour son propre compte, soit pour le compte du nouveau permissionnaire,
ou concessionnaire désigné par elle, que les installations en cause soient mises à sa
disposition, suivant les dispositions prévues au paragraphe 2 de l’Article 45 ci-dessus.

3. Toutefois, ne pourront être rachetés les biens visés au paragraphe 1 du présent Article
lorsqu'ils sont, en totalité ou en partie seulement, nécessaires au TITULAIRE pour lui
permettre de poursuivre son exploitation sur l’une de ces Concessions qui ne serait pas

arrivée à expiration. k
Permis SFAX OFFSHORE - CONVENTION - Annexe A, Cahier des Charges Page 45

ARTICLE 47 : Fin de la Concession par renonciation

Si l'ENTREPRENEUR veut exercer son droit de renoncer à la totalité ou à une partie
seulement de l’une des Concessions, il est tenu de le notifier à lAUTORITE CONCEDANTE
au plus tard douze (12) mois avant la date de renonciation.

Les droits respectifs de lJ’AUTORITE CONCEDANTE, du TITULAIRE et de
J'ENTREPRENEUR seront réglés conformément aux dispositions prévues par le Code des
Hydrocarbures et aux Articles 45 et 46 du présent Cahier des Charges.

En cas de renonciation partielle à la Concession, les dispositions du Code des Hydrocarbures
et du présent Cahier des Charges continueront à régir le reste de la Concession.

ARTICLE 48 : Obligation de maintenir les ouvrages en bon état

Jusqu’à la fin de la Concession, l'ENTREPRENEUR sera tenu de maintenir les bâtiments, les
ouvrages de toute nature, les installations pétrolières et le dépendances légales en bon état
d’entretien et d’exécuter en particulier les travaux d’entretien des puit existants et de leurs
installations de pompage et de contrôle.

ARTICLE 49 : Pénalités en cas de retard dans la remise des installations

Dans les cas prévus aux Articles 45 ci-dessus, tout retard résultant du fait du TITULAIRE
dans la remise de tout ou partie des installations revenant à l AUTORITE CONCEDANTE
ouvrira à cette dernière le droit au paiement d’une astreinte égale à un pour cent (1%) de la
valeur des installations non remises, par mois de retard, et après une mise en demeure non
suivie d’effet dans le délai d’un (1) mois.

ARTICLE 50 : Fin de la Concession par déchéance
Si l’un des cas de déchéance prévus par l’Article 57 du Code des Hydrocarbures se réalise, le
Ministre chargé des Hydrocarbures mettra l'ENTREPRENEUR en demeure de régulariser sa

situation dans un délai qui ne pourra excéder six (6) mois.

Si l'ENTREPRENEUR en cause n’a pas régularisé sa situation dans un délai imparti, ou s’il
n’a pas fourni une justification satisfaisante, la déchéance sera prononcée.

Dans ce cas, la Concession, les immeubles et meubles s’y rapportant visés à l’Article 53 du
Code des Hydrocarbures feront retour gratuitement à | AUTORITE CONCEDANTE.

NÉ
pen
Permis SFAX OFFSHORE - CONVENTION - Annexe A, Cahier des Charges Page 46

ARTICLE 51 : Responsabilité de l'ENTREPRENEUR vis-à-vis des tiers

A l’expiration de la Concession par arrivée à terme, en cas de renonciation, ou en cas de
déchéance, l'ENTREPRENEUR devra, à la demande de lAUTORITE .CONCEDANTE,
souscrire une assurance couvrant pendant un délai de dix (10) ans les risques résultant de son
activité et susceptibles d’apparaître après retour de ladite Concession à l’AUTORITE
CONCEDANTE. \ a

fl Ÿ
Permis SFAX OFFSHORE - CONVENTION - Annexe A, Cahier des Charges Page 47

TITRE VI

CLAUSES ECONOMIQUES

ARTICLE 52 : Réserves des Hydrocarbures pour les besoins de l’économie Tunisienne

1:

Le droit d’achat par priorité d’une part de la production des hydrocarbures liquides
extrait par le TITULAIRE de ses Concessions en Tunisie sera exercé pour couvrir les
besoins de la consommation intérieure Tunisienne et ce, conformément aux dispositions
du Code des Hydrocarbures et des dispositions ci-après :

a. l'obligation du TITULAIRI de fournir une part de la production pour couvrir les
besoins de la consommation intérieure Tunisienne sera indépendante de la
Redevance proportionnelle à la production prévue à l'Article 101 du Code des
Hydrocarbures ;

b. sile TITULAIRE produit plusieurs qualités de pétrole brut, le droit d’achat portera
sur chacune de ces qualités, suns pouvoir excéder, sauf accord formel du
TITULAIRE, le maximum prévu par le Code des Tydrocarbures.

La livraison pourra Qtre effectuée au choix du TITULAIRIE, sous forme de produits finis.
Dans le cas de livraison en produits finis obtenus par raffinage effectué en Tunisie, la
livraison sera faite à L'AUTORITIE CONCEDANTE à la sortie de la raffinerie.

La qualité et Les proportions des produits raffinés à livrer seront déterminées en fonction
des résultats que donneraient les Hydrocurbures bruts du TITULAIRE s'ils étaient traités
dans une rafincrie ‘Tunisienne ou, à défaut, dans une raffinerie du littoral de P Europe.

Les prix seront déterminés par référence à ceux des produits de même nature qui seraient
importés en ‘l'unisie dans des conditions normales, réduits d’un montant calculé de
manière à correspondre à une réduction de dix pour cont (10%) de la valeur du pétrole
brut à partir duquel ils auront été raffinés, valeur calculée conformément aux dispositions
du Code des !lydrocarbures.

Toutefois ectte réduction ne s’appliquera pas pour ceux de ces produits qui sont destinés
à l’exportation. L’AUTORITE CONCEDANTE s'engage à donner toutes facilités afin
de permettre au TITULAIRE de créer une raffinerie dont les produits seront destinés à
l'exportation et/ou une usine de liquéfaction de gaz naturel et/ou des usines de
pétrochimie traitant des Hydrocarbures ou leurs dérivés.

L'ENTREPRENEUR ne sera nullement obligé de répondre à une exigence quelconque

de consommation domestique de la Tunisie. di Y
Permis SFAX OFFSHORE - CONVENTION - Annexe À, Cahier des Charges Page 48

ARTICLE 53 : Prix de vente des Hydrocarbures

Pour les hydrocarbures liquides, le TITULAIRE et l’'ENTREPRENEUR seront tenus
d'appliquer un prix de vente à l’exportation qui ne doit pas être inférieur au “prix de vente
normal” défini ci-après, tout en leur permettant de trouver un débouché pour la totalité de leur
production.

Le “prix de vente normal” d’un hydrocarbure liquide au sens du présent Cahier des Charges
sera celui qui, compte tenu des autres facteurs entrant en ligne de compte tels que les
assurances et le fret, donnera, sur les marchés qui constituent un débouché normal pour la
production Tunisienne, un prix comparable à celui des hydrocarbures liquides d’autres
provenances concourant également au ravitaillement normal des mêmes marchés et de qualité
comparables.

Pour les hydrocarbures gazeux, le TITULAIRE et l ENTREPRENEUR sont tenus d'appliquer
un prix de vente à l’exportation qui ne sera pas inférieur au prix de vente normal.

Le prix de vente normal sera celui obtenu par le TITULAIRE et l'ENTREPRENEUR dans
leurs contrats de vente de gaz.

Les cours considérés pour la détermination du prix de vente normal seront les cours
normalement pratiqués dans les transactions commerciales régulières, à l’exclusion des :

- ventes directes ou indirectes du vendeur par l'entremise de courtiers à une société affiliée ;

- échanges, transactions par troc ou impliquant des restrictions, ventes forcées et en
général toute vente d’Hydrodcarbures motivée entièrement ou en partie par des
considérations autres que celles prévalant normalement dans une vente ;

- ventes résultant d’accord entre gouvernements ou entre gouvernements et sociétés
étatiques.

PA

KR
Permis SFAX OFFSHORE - CONVENTION - Annexe À, Cahier des Charges Page 49

TITRE VIIX

DISPOSITIONS DIVERSES

ARTICLE 54 : Personnel de l’'ENTREPRENEUR

L'ENTREPRENEUR est tenu de se soumettre à la législation et à la réglementation en
vigueur en Tunisie en ce qui concerne le travail et la prévoyance sociale.

L'ENTREPRENEUR sera libre de choisir le personnel qu’il considère nécessaire et approprié
pour remplir ses obligations en vertu de la Convention et du Contrat de Partage de
Production.

L'ENTREPRENEUR sera tenu de s’adresser aux bureaux de placement et aux autorités
locales, y compris ETAP, pour déterminer les qualifications de la main d’œuvre non
spécialisée ou de la main d’œuvre qualifiée susceptible d’être recrutée en Tunisie.

L'ENTREPRENEUR sera tenu d'admettre les candidatures présentées par lesdits bureaux et
qu’il considère qualifiées pour les emplois spécifiques nécessaires.

La proportion des Tunisiens dans l'effectif total de l'ENTREPRENEUR sera soumise à
P'AUTORITE CONCEDANTE pour approbation, étant entendu que ladite proportion sera
réalisée conformément aux dispositions de l'Article 62.2 du Code des Hydrocarbures.

ARTICLE 55: Défense Nationale et Sécurité du Territoire

L'ENTREPRENEUR sera tenu de se soumettre aux mesures prises par les autorités civiles où
militaires en matière de Défense Nationale ou de Sécurité du Territoire de la République
Tunisienne.

Les mesures susvisées pourront avoir pour effet de suspendre l’application de certaines
clauses du présent Cahier des Charges et de la Convention à laquelle celui-ci est annexé.

Néanmoins, les avantages permanents que confèrent à l'ENTREPRENEUR le présent Cahier
des Charges et la Convention à laquelle celui-ci est annexé, subsisteront et ne seront pas
modifiés quant au fond.

L'ENTREPRENEUR ne pourra exercer d’autres recours en indemnité à l’occasion des
décisions visées ci-dessus, que ceux qui seront ouverts par la législation en vigueur à toute
entreprise Tunisienne susceptible d’être lésée par une mesure analogue.
Permis SFAX OFFSHORE - CONVENTION - Annexe À, Cahier des Charges Page 50

ARTICLE 56: Cas de Force Majeure

L'ENTREPRENEUR n’aura pas contrevenu aux obligations résultant du présent Cahier des
Charges, s’il justifie que le manquement aux dites obligations est motivé par un cas de Force
Majeure et ce, conformément à l’ Article 62.1 du Code des Hydrocarbures.

Est considéré comme cas de Force Majeure tout évènement extérieur présentant un caractère
à la fois imprévisible et irrésistible empêchant la partie qui en est affectée d’exécuter tout ou
partie des obligations mises à sa charge par la Convention et le Cahier des Charges tels que :

a. tous phénomènes naturels y compris les inondations, incendies, tempêtes, explosions,
foudres, glissements de terrain ou tremblements de terre;

b. guerre, révolution, révolte, émeute ou blocus ;

c. grèves à l’exception de celles du personnel de ENTREPRENEUR ;

d. restrictions gouvernementales.

Les retards dus à un cas de Force Majeure n’ouvriront à l ENTREPRENEUR aucun droit à
indemnité. Toutefois, ils pourront lui ouvrir droit à une prolongation d’égale durée de la
validité du Permis ou des Concessions d'Exploitation sur lesquels ces retards se sont produits.
ARTICLE 57 : Communication des documents pour contrôle

L'ENTREPRENEUR aura l'obligation de mettre à la disposition de l’AUTORITE
CONCEDANTE tous documents utiles pour la mise en oeuvre du contrôle par l’ETAT, des
obligations souscrites par ENTREPRENEUR dans le présent Cahier des Charges et dans la
Convention à laquelle il est annexé.

ARTICLE 58 : Copies des documents

L'ENTREPRENEUR devra remettre au Ministère chargé des Hydrocarbures un (1) mois au
plus tard après la signature de la Convention, cinquante (50) copies de ladite Convention, du

Cahier des Charges et des pièces y annexées telles qu’enregistrées. ur
mé?)

Permis SFAX OFFSHORE - CONVENTION - Annexe A, Cahier des Charges Page 51

Il en sera de même pour tous les avenants et actes additionnels qui interviendraient
ultérieurement et se rattachant à la présente Convention et au présent Cahier des Charges.

Fait à Tunis, le 2 (il JUIL 2005

en six (6) exemplaires originaux.

Pour L'ETAT TUNISIEN

Afif CHÉLBI
Ministre de l’Industrie, de l'Energie
et des Petites et Moyennes Entreprises

Pour L'ENTREPRISE TUNISIENNE Pour ATLAS PETROLEUM EXPLORATION

d’ACTIVITES PETROLIERES WORLDWIDE, LTD.
Taieb EL KAMEL ODuane GAITHER II
Président Directeur Général Président Directeur Général

Pour EUROGAS INTERNATIONAL INC.

Mi Was

Jaffar KHAN
Président

Permis SFAX OFFSHORE — CONVENTION, Annexe B, Procédure des Changes Page 52

ANNEXE B

PROCEDURE DES CHANGES
Permis SFAX OFFSHORE - CONVENTION - Annexe B, Procédure des Changes Page 53

ANNEXE B

PROCEDURE CONCERNANT LE
PERMIS

0

ROLE DES CHANGES APPLICABLE AU
FAX OFESHORE

de change relatives aux activités de recherche ct d’exploitation
d’'Hydrocarbures de ATLAS PETROLEUM EXPLORATION WORLDWIDE, LTD. et de
EUROGAS INTERNATIONAL INC,, sociétés constituant ENTREPRENEUR, ci-après
dénommés “les SOCIETES”, seront régies par les dispositions suivantes :

Les opérations

ARTICLE 1: Sociétés non-résidentes

1. Les SOCIETES sont autorisées à payer en devises étrangères, directement sur leurs
propres disponibilités se trouvant à l'extérieur de la Tunisie, toutes dépenses de
recherche et d'exploitation sous réserve des dispositions suivantes :

- les SOC
résidentes

engagent à payer intégralement en Dinars Tunisien les entreprises

- les SOCIETES pourront payer en devises étrangères, les entreprises étrangères non
résidentes en ‘Tunisie, spécialisées dans la recherche et l’exploitation des
Hydrocarbures pour les besoins des contrats conclus dans le cadre de la présente
Convention, Dans le cas où ces entreprises seraient intégralement payées à
l'étranger, elles doivent s'engager à rapatrier en Tunisie les sommes nécessaires à
leurs dépenses locales.

‘engagent à transfèrer en Tunisie durant les phases de recherche et de
res afin de faire face à leurs dépenses en Dinars

2. Les SOCIEI
développement les devises néces
Tu

3. Les SOCIETES sont tenues conformément à l'Article 44 du Code des Assurances
promulgué par la Loi N° 92-24 du 09 Mars 1992 de souscrire en Tunisie les polices
d'assurances relatives à leur activité en Tunisie.

Les SOCIETES pourront librement encaisser, disposer et réexporter en devises étrangères
arts des paiements de compagnies d’assurance obtenues en compensation

sous les conditions suivantes :

- Si les installations endommagées sont réparées ou remplacées, les montants
dépensés à ce titre seront remboursés en devises étrangères et/ou en Dinars Tunisien,

conformément aux dépenses réellement engagées.
me A
Permis SFAX OFFSHORE - CONVENTION - Annexe B, Procédure des Changes Page 54

- Si les installations endommagées n’ont été ni réparées ni remplacées, les
remboursements s’effectueront dans les mêmes monnaies que celles des
investissements initiaux et dans les mêmes proportions.

- Les indemnités d’assurances reçues en compensation de paiements ou
d’investissements réalisés en Dinars Tunisien seront effectuées en Dinars Tunisien.
Le produit de ces indemnités pourra être affecté pour la couverture des dépenses
locales.

4. En ce qui concerne le salaire payé aux personnes de nationalité étrangère qui sont
employées par les SOCIETES en Tunisie, une partie raisonnable de ce salaire sera payée
en Dinars Tunisien en Tunisie et le solde, auquel s’ajouteront les charges pour avantages
sociaux, qui sont payables par ces personnes dans le pays où elles ont leur domicile,
pourra être payé hors de la Tunisie en devises étrangères.

Les personnes de nationalité étrangère employées par des contractants et sous-
contractants des SOCIETES pour une période n’excédant pas six (6) mois, pourront être
payées hors de Tunisie en devises étrangères dans le cas où leurs frais de séjour en
Tunisie sont pris en charge par leur employeur. Après cette période de six (6) mois, elles
bénéficieront du même traitement que celui accordé aux employés des SOCIETES en
vertu du paragraphe précédent.

Il reste entendu que tous les employés étrangers des SOCIETES et de ses contractants et
sous-contractants qui sont employés en Tunisie, seront soumis à l’imposition sur le
revenu en Tunisie conformément à la législation en vigueur.

5. Les SOCIETES ne pourront recourir à aucune forme de financement provenant des
banques résidentes en Tunisie, sauf pour les cas de découverts de courte durée dûs à des
retards dans les opérations de conversion en Dinars Tunisien des devises disponibles en
Tunisie.

6. Les SOCIETES demanderont en premier lieu le transfert des soldes créditeurs en Dinars
Tunisien. Si le transfert n’est pas effectué dans le mois qui suit la demande, à la suite
d’un avis motivé contraire de la Banque Centrale de Tunisie concernant telle ou telle
partie du solde créditeur en Dinars Tunisien des SOCIETES, seul le montant contesté ne
pourra faire l’objet de transfert ou de retenues sur les rapatriements subséquents. Le
montant contesté sera alors soumis dans le mois qui suit l’avis motivé de la Banque
Centrale de Tunisie, à une commission de conciliation composée de trois (3) membres, le
premier représentant la Banque Centrale de Tunisie, le second représentant les
SOCIETES ct le troisième nommé par les deux parties et qui devra être d’une nationalité
différente de celle des deux parties.

L’avis de la commission liera les parties et devra être formulé dans les quatre (4) mois
qui suivent l’avis motivé par la Banque Centrale de Tunisie.

Ces dispositions seront valables pendant toute la durée de la présente Convention et tous
les avenants et actes additionnels qui interviendraient ultérieurement.
Permis SFAX OFFSHORE - CONVENTION - Annexe B, Procédure des Changes Page 55

ARTICLE2: Sociétés résidentes

Toute société résidente partie ou qui deviendrait partie à la présente Convention et ses
Annexes, s’engage à respecter la réglementation Tunisienne de change telle qu’aménagée par
les dispositions suivantes :

1. La sociélé est autorisée à se faire ouvrir par les intermédiaires agréés des comptes
professionnels en devises. Ces comptes seront alimentés jusqu’à 100% de ses recettes en
devises ct fonctionneront conformément à la réglementation de change en vigueur.

2. La société peut effectuer librement tous transferts afférents à des règlements de ses
dépenses courantes engagées en devises pour son approvisionnement en biens et services
dans le cadre de ses activités de recherche et d’exploitation, ainsi que pour la distribution
de dividendes revenant à nciés non résidents, en domiciliant auprès d’un ou
plusieurs intermédiaires agréés toutes ses opérations en la matière. L’intermédiaire agréé
est tenu à ce titre d'adresser à la Banque Centrale une fiche d’information appuyée des
justificatifs appropriés lors de chaque transfert effectué.

3. La société peut acheter librement en Dinars Tunisien auprès des agences de voyages
installées en ‘Tunisie sur présentation des justificatifs appropriés, les billets prepaid au
profit du personnel non résident détaché ou en mission en Tunisie à titre d’assistance
technique étrangère duns le cadre de l'exécution de la présente Convention.

4. Le règlement des importations pourrait s'effectuer, lorsqu'il est exigé avant l’arrivée de
la marchandise en Tunisie sur présentation à l'intermédiaire agréé d’une facture
proforma. Une facture définitive visée par les services de la douane doit être fournie à
l'intermédiaire agréé pour l'apuremont du dossier,

librement le montant des économies
contrats de travail auprès
r à la Banque Centrale de
appropriés lors de chaque

5. Les contractuels non résidents peuvent transfère
qu'ils pourraient faire sur leurs sulaires en domiciliant leurs
d’un seul intermédiaire agréé qui ost tenu à ce titre d'adres:
Tunisie une fiche d'information appuyée des just
transfert effectué.

"ermis SFAX OFFSHORE — CONVENTION — Annexe C, Coordonnées et Carte du Permis Page 56

ANNEXE C

COORDONNEES ET CARTE DU
PERMIS
<<SFAX OFFSHORE>>

TT suPerricIE = 4104 km2 soit 1026 P.E.

ETAP / APEX / EUROGAS a TTTT its mi
| [
È DID FECEREE pu
a Li a RE Bi ai D EN A D
FH

Ron

Permis SFAX: OFFSHORE - CONVENTION - Annexe C, Coordonnées et Carte du Permis Page 57

PERMIS DE RECHERCHE SFAX OFFSHORE
ETAP/APEX /EUROGAS

COORDONNEES GEOGRAPHIQUES ET NUMEROS DE REPERES DES
SOMMETS DES PERIMETRES ELEMENTAIRES

SUPERFICIE = 4104 Knv° soit 1026 P.E.

Repères Coordonnées

